Exhibit 10.1

 

 

SECOND AMENDED AND RESTATED TRANSITION SERVICES AGREEMENT

by and between

E. I. DU PONT DE NEMOURS AND COMPANY, et al.

and

THE CHEMOURS COMPANY, et al.

Dated as of January 1, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1. DEFINITIONS

  1   

1.01.

Certain Definitions

  1   

ARTICLE 2. SERVICES PROVIDED

  8   

2.01.

Transitional Services

  8   

2.02.

Personnel, Resources and Third Parties

  10   

2.03.

Term of Service

  10   

2.04.

Migration from Services

  11   

2.05.

Third Party Consents

  12   

2.06.

Limitations and Exclusions

  12   

2.07.

Recipient Obligations

  13   

ARTICLE 3. COMPENSATION

  14   

3.01.

Consideration

  14   

3.02.

Taxes

  15   

3.03.

Invoices

  15   

3.04.

Reimbursement of Expenses

  15   

3.05.

Payment

  15   

3.06.

No Offset

  17   

ARTICLE 4. CONFIDENTIALITY

  17   

4.01.

Obligations

  17   

4.02.

Disclosure

  17   

4.03.

Rights Limited to Agreement

  18   

4.04.

Separate Agreements

  18   

ARTICLE 5. TERMINATION

  18   

5.01.

Default

  18   

5.02.

Insolvency Event

  18   

5.03.

Change of Control

  19   

5.04.

Voluntary Termination of SLA

  19   

5.05.

Interdependent Services

  19   

5.06.

Public Utility Status

  20   

5.07.

Effect of Termination

  20   

5.08.

Survival of Payment Obligations

  20   

5.09.

Settlement of Accounts

  20   

ARTICLE 6. LIMITATION OF LIABILITY AND DISCLAIMER OF WARRANTIES

  21   

6.01.

Limitation of Liability

  21   

 

i



--------------------------------------------------------------------------------

6.02.

Limited Liability Exclusions

  21   

6.03.

Additional Provisions

  22   

6.04.

Disclaimer of Warranties

  23   

ARTICLE 7. INDEMNIFICATION

  23   

7.01.

Third Party Indemnification

  23   

7.02.

Procedure

  24   

ARTICLE 8. GOVERNANCE

  24   

ARTICLE 9. INFORMATION ASSETS

  25   

9.01.

Intellectual Property Ownership

  25   

9.02.

General Knowledge

  27   

ARTICLE 10. EQUIPMENT

  27   

ARTICLE 11. FORCE MAJEURE

  28   

11.01.

Excused Performance

  28   

11.02.

Notification

  28   

11.03.

Obligations of Excused Party

  28   

11.04.

No Liability

  29   

11.05.

Substitute Services

  29   

ARTICLE 12. MISCELLANEOUS

  29   

12.01.

Amendments and Modifications

  29   

12.02.

Assignments; Successors and No Third Party Rights

  29   

12.03.

Entire Agreement

  30   

12.04.

Notices

  30   

12.05.

Expenses

  30   

12.06.

Dispute Resolution; Governing Law; Jurisdiction

  31   

12.07.

No Implied Waiver; No Jury Trial

  32   

12.08.

Severability

  32   

12.09.

Section Headings; Construction

  33   

12.10.

Counterparts

  33   

12.11.

Relationship of the Parties

  33   

12.12.

Conflict

  33   

12.13.

Survival of Certain Provisions

  34   

12.14.

No Public Utility

  34   

12.15.

Supply of Services

  34   

12.16.

Compliance with Law

  34   

12.17.

Name Changes

  34   

 

ii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A Transitional Services Exhibit B Recipient Group Legal Entities

 

iii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED TRANSITION SERVICES AGREEMENT

This SECOND AMENDED AND RESTATED TRANSITION SERVICES AGREEMENT (“Agreement”) is
entered into as of January 1, 2015 (to be effective as of the Effective Time),
by and between E. I. du Pont de Nemours and Company, a Delaware corporation
(“DuPont” or “Provider”) and other undersigned members of the Provider Group,
and The Chemours Company, a Delaware Corporation (as Successor to The Chemours
Company, LLC) (“Chemours” or “Recipient” and other undersigned members of the
Recipient Group, and amends, restates and supersedes in its entirety that
certain First Amended and Restated Transition Services Agreement between the
Parties dated January 1, 2015. Chemours, DuPont (each a “Lead Party” and
together, the “Lead Parties”) along with the other undersigned members of the
Provider and Recipient Groups are at times referred to herein individually as a
“Party” and collectively as the “Parties.”

W I T N E S S E T H

WHEREAS, the Lead Parties and certain of their Affiliates will enter into that
certain Separation Agreement dated June 26, 2015 (the “Separation Agreement”);
and

WHEREAS, in contemplation of the Separation Agreement, the Parties have agreed
to enter into this Agreement, pursuant to which DuPont shall provide, or cause
Provider Group members to provide Chemours, and the Persons within Recipient
Group, with certain identified services, in each case on a transitional basis
and subject to the terms and conditions set forth herein;

NOW, THEREFORE, for and in consideration of the foregoing and the mutual
covenants and agreements contained herein, and intending to be legally bound
hereby, the Parties hereby agree as follows:

ARTICLE 1.

DEFINITIONS

1.01. Certain Definitions.

For purposes of this Agreement, the following terms shall have the meanings
specified or referred to in this Article 1:

“Action” – means any demand, action, claim, suit, countersuit, arbitration,
inquiry, subpoena, case, litigation, proceeding or investigation (whether civil,
criminal, administrative or investigative) by or before any court or grand jury,
any Governmental Entity or any arbitration or mediation tribunal.

“Affiliate” – means, when used with respect to a specified Person, a Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person. For the
purposes of this definition, “control”, when used with respect to any specified
Person shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or other interests, by Contract or
otherwise.

 

1



--------------------------------------------------------------------------------

“Agreement” – means this Second Amended and Restated Transition Services
Agreement, and includes all Exhibits, Schedules and SLAs hereto, as amended,
modified or supplemented from time to time in accordance with its terms.

“Assets” – means all rights (including Intellectual Property), title and
ownership interests in and to all properties, claims, Contracts, businesses, or
assets (including goodwill), wherever located (including in the possession of
vendors or other third parties or elsewhere), of every kind, character and
description, whether real, personal or mixed, tangible or intangible, whether
accrued, contingent or otherwise, in each case, whether or not recorded or
reflected on the books and records or financial statements of any Person. Except
as otherwise specifically set forth herein or in the Tax Matters Agreement, the
rights and obligations of the Parties with respect to Taxes shall be governed by
the Tax Matters Agreement and, therefore, Taxes (including any Tax items or
attributes) shall not be treated as Assets.

“Business Day” – means any day other than (a) a Saturday or a Sunday or (b) a
day on which commercial banks located in the State of Delaware are authorized or
required by Law to be closed for business.

“Change” – means each change to the nature, the manner of performing, or level
of a Service or any additional service.

“Change of Control” – means, with respect to any Person (the “CoC Person”), any
transaction or series of transactions (whether direct or indirect) resulting in
(i) the sale of all or substantially all of the assets of such CoC Person,
(ii) an acquisition of such CoC Person by means of merger or other form of
corporate reorganization in which the outstanding securities of such CoC Person
are exchanged for securities or other consideration issued, or caused to be
issued, by the acquirer or the acquirer’s subsidiary or Affiliate (other than a
merger or consolidation which would result in the voting securities of such CoC
Person outstanding immediately prior thereto continuing to represent at least
fifty percent (50%) of the total voting power represented by the voting
securities of such CoC Person or such surviving entity outstanding immediately
after such merger or consolidation); or (iii) a Person (together with any
Affiliates of such Person or Persons otherwise associated with such Person) or a
“group” within the meaning of Section 13(d)(3) of the Securities Exchange Act of
1934, as amended (the “1934 Act”), (A) becoming at any time following the
execution of this Agreement the beneficial owner (as defined under Rule 13d of
the 1934 Act), directly or indirectly, of shares of stock or other equity
interests of the CoC Person entitling such Person to exercise fifty percent
(50%) or more of the total voting power of all classes of stock or other equity
interests of the CoC Person entitled to vote in elections of directors or
equivalent governing body or (B) otherwise acquiring the right, directly or
indirectly, to direct or cause the direction of the management or policies of
the CoC Person, whether through the ownership of securities, by contract or
otherwise.

“Change Request” – means a written description of a proposed Change.

“Chemours” – is defined in the preamble.

“Claim” – means any action, claim, demand, suit, arbitration or other Action.

 

2



--------------------------------------------------------------------------------

“Confidential Information” – means all proprietary technical, economic,
environmental, operational, financial and/or other business information or
material of one party which, following the Effective Time in the course of
providing or receiving services hereunder, has been disclosed by DuPont or
members of Provider Group, on the one hand, or Chemours or members of Recipient
Group, on the other hand, in written, oral (including by recording), electronic,
or visual form to, or otherwise has come into the possession of, the other,
except to the extent that such information can be shown to have (a) already
known at the time of its receipt by the receiving party, as shown by its prior
written records, (b) properly in the public domain through no fault of the
receiving party, (c) disclosed to the receiving party by a third party who may
lawfully do so, or (d) independently developed by or for the receiving party
without use of the disclosing party’s Confidential Information.

“Consent Costs” – means all costs paid or coming due after the Effective Time
associated with securing consents from third party vendors that to Provider’s
knowledge are required to provide the Services to the Recipient Parties.

“Contract” – means any agreement, contract, subcontract, obligation, binding
understanding, note, indenture, instrument, option, lease, promise, arrangement,
release, warranty, license, sublicense, insurance policy, benefit plan, purchase
order or legally binding commitment or undertaking of any nature (whether
written or oral and whether express or implied).

“CPR” – means the International Institute for Conflict Prevention & Resolution,
Inc., or its successor organization.

“Damages” – means any Liabilities and/or judgments (including reasonable legal,
accounting and other expenses and court costs).

“Defaulting Party” – is defined in Section 5.01 (Default).

“Disclosing Party” – means, for purposes of a request or requirement to disclose
Confidential Information, the Party who is subject to such a request.

“DISO” – means DuPont Information Security Organization.

“DuPont” – is defined in the preamble.

“Effective Time” – means 12:01 a.m. Eastern standard time on January 1, 2015 for
purposes of this Agreement.

“Equipment” – means capital or similar equipment that is required to perform
certain Services (e.g., office equipment, lab equipment, specialty equipment,
machinery, copiers, forklifts, furnishings and vehicles, which are not purchased
or acquired on behalf of a Recipient Party).

“Expenses” – means any necessary expenditures made on behalf of a Recipient
Party pursuant to any applicable SLA, including without limitation travel
expenses of Provider Party personnel and expenditures invoiced by third party
vendors in connection with the Services that are similar to expenditures
directly billed to the Chemours Business (as will be defined in the Separation
Agreement) prior to the Effective Time.

 

3



--------------------------------------------------------------------------------

“Force Majeure” – means, for any Party, any circumstance(s) beyond the
reasonable control of that Party which has the effect of delaying, hindering or
preventing (in whole or in part) performance, including acts of God, fire,
accident, flood, explosion, war, civil disturbance, acts of terrorism,
hurricanes, tornadoes, riots, action or inaction by, or request of, any
Governmental Entity (including any Law), strike, collective bargaining
obligations, labor dispute or shortage, injunction, failure to supply or delay
on the part of contractors, errors in services supplied by contractors,
inability to obtain or shortage of fuel, utilities, equipment or apparatus. A
Force Majeure event affecting a third party supplier of any Service and any
failure by such a supplier to supply (in whole or in part) any Service for any
other reason shall constitute Force Majeure hereunder if, and to the extent
that, such event or failure prevents, hinders or delays any Provider Party in
the performance of its obligations hereunder.

“General Knowledge” – means any ideas, concepts, know-how or techniques related
to the deliverables herein that are retained in the unaided memories of any
Party’s employees who have had access to information consistent with terms of
this Agreement. For purposes of the foregoing, an employee’s memory is unaided
if the employee has not intentionally memorized the information for the purpose
of retaining and subsequently using or disclosing it.

“Governmental Entity” – means any nation or government, any state, municipality
or other political subdivision thereof and any entity, body, agency, commission,
department, board, bureau or court, whether domestic, foreign, multinational, or
supranational exercising executive, legislative, judicial, regulatory,
self-regulatory or administrative functions of or pertaining to government and
any executive official thereof.

“Group” – means either Provider Group or Recipient Group, as the context
requires.

“Indemnified Person” – means the Lead Party who is the beneficiary of the other
Lead Party’s indemnification obligations contained in Article 7, which in the
case of DuPont includes Persons in the Provider Group, and in the case of
Recipient includes Persons in the Recipient Group.

“Indemnifying Person” – means the Lead Party with the indemnification
obligations to the other Party pursuant to Article 7.

“Intellectual Property” – means (a) issued patents, pending patent applications
and patent disclosures, whether or not reduced to practice, including any
re-issuances, continuations, continuations-in-part, divisions, supplementary
protection certificates, extensions and re-examinations thereof, (b) registered
and unregistered trademarks, service marks, trade dress, trade names, domain
names, uniform resource locators (URLs), and websites, logos and corporate names
and intellectual property registrations and applications for registrations
therefor, (c) registered and unregistered copyrights and mask works,
(d) technical, manufacturing, development, production, marketing and scientific
know-how, technology, information and data (including, but not limited to,
diagrams, charts, formulas and analytical methods), (e) trade secrets and other
confidential information, (f) information technology rights, and (g) any other
similar or other intellectual property rights, whether tangible or intangible,
and whether protected or not, but in all events, excluding any IT Assets.

“Interdependent Service” – means, with respect to a Service under this
Agreement, the Reverse TSA or the IT-TSA that is being terminated, a Service
that cannot be provided or cannot be provided at the same cost upon termination
of such other Service, and with respect to a Service under this Agreement, the
Reverse TSA or the IT-TSA that is being extended a Service that must be extended
in connection with the extension of such other Service.

 

4



--------------------------------------------------------------------------------

“IT Assets” – means all software, computer systems, telecommunications
equipment, databases, Internet Protocol addresses, data rights and
documentation, reference and resource materials relating thereto, and all
Contracts (including Contract rights) relating to any of the foregoing
(including software license agreements, source code escrow agreements, support
and maintenance agreements, electronic database access contracts, domain name
registration agreements, website hosting agreements, software or website
development agreements, outsourcing agreements, service provider agreements,
interconnection agreements, governmental permits, radio licenses and
telecommunications agreements).

“IT TSA” – means that certain Information Technology Transition Services
Agreement among the Parties effective as of the Effective Time, as amended,
modified or supplemented from time to time in accordance with its terms.

“Law” – means any applicable U.S. or non-U.S. federal, national, supranational,
state, provincial, local or similar statute, law, ordinance, regulation, rule,
code, income tax treaty, order, requirement or rule of law (including common
law) or other binding directives promulgated, issued, entered into or taken by
any Governmental Entity.

“Lead Party” and “Lead Parties” – are defined in the preamble.

“Liabilities” – means any and all Indebtedness, liabilities, costs, expenses,
interest and obligations, whether accrued or fixed, absolute or contingent,
matured or unmatured, known or unknown, reserved or unreserved, or determined or
determinable, including those arising under any Law, Action, whether asserted or
unasserted, or order, writ, judgment, injunction, decree, stipulation,
determination or award entered by or with any Governmental Entity and those
arising under any Contract or any fines, damages or equitable relief which may
be imposed and including all costs and expenses related thereto. Except as
otherwise specifically set forth herein or in the Tax Matters Agreement, the
rights and obligations of the Parties with respect to Taxes shall be governed by
the Tax Matters Agreement and, therefore, Taxes shall not be treated as
Liabilities.

“Migration Plan” – means a written migration plan to wind down the Recipient
Parties’ receipt of the Services and develop their internal service capabilities
or employ third party providers so as to render receipt of the Services from
Provider Parties no longer necessary.

“Non-Defaulting Party” – is defined in Section 5.01 (Default).

“Non-Disclosing Party” – means, for purposes of a request or requirement to
disclose Confidential Information, the Party who is not subject to such a
request.

“Party” and “Parties” are defined in the preamble.

“Person” – means any natural person, firm, individual, corporation, business
trust, joint venture, association, bank, land trust, trust company, company,
limited liability company, partnership, or other organization or entity, whether
incorporated or unincorporated, or any Governmental Entity.

 

5



--------------------------------------------------------------------------------

“Primary Coordinator” – means the representative who acts as the primary contact
person on behalf of the Provider Group or the Recipient Group for the provision
of all Services.

“Provider” – is defined in the preamble.

“Provider Group” – means Provider and all Affiliates of Provider other than the
Recipient Group.

“Provider Intellectual Property” – means all Intellectual Property in the
Services and all software, source and object code, and other means created or
acquired and employed by Provider Parties to provide the Services,
specifications, designs, processes, techniques, concepts, improvements,
discoveries, and inventions, including any modifications, improvements, or
derivative works thereof, created prior to or independently during the Term or
any extension thereof.

“Provider Parties” – means the undersigned members of the Provider Group, each
of which may be referred to individually as a “Provider Party.”

“Public Utility Event” – means either (a) a determination that any Provider
Party is a public utility or (b) a determination by any Provider Party in good
faith based on the advice of counsel that there is a material risk of it being
deemed a public utility.

“Recipient” – is defined in the preamble.

“Recipient Content” – means all Intellectual Property in and to data or
Confidential Information of Recipient or Recipient Group members, created or
provided by Recipient or Recipient Group members.

“Recipient Group” – means all the specific Persons listed in Exhibit B hereto.

“Recipient Parties” – means the undersigned members of the Recipient Group, each
of which shall be referred to individually as a “Recipient Party.”

“Required Notice Period” –means the applicable notice period for Recipient’s
termination of a Service as set forth in the relevant SLA for such Service
opposite the heading “Required Notice Period for Early Termination,” or three
(3) months if not otherwise specified in the SLA.

“Residual Costs” – mean all internal and third party costs, fees and expenses of
the Provider Parties (1) that arise as a direct result of the early termination
of an SLA, or (2) that constitute part of the Service Fees of an SLA but that
the Provider Parties cannot reasonably eliminate as a result of the early
termination of an SLA, both as reasonably determined by Provider.

“Reverse TSA” – means that certain Reverse Transition Services Agreement among
the Parties effective as of the Effective Time, as amended, modified or
supplemented from time to time in accordance with its terms.

 

6



--------------------------------------------------------------------------------

“Separation Agreement” – is defined in the preamble.

“Service” – means those services covered by and described in more detail in the
SLAs. Unless otherwise expressly stated in an SLA, each SLA shall be deemed to
describe one (1) Service hereunder.

“Service Fees” – means the sum of the amounts specified in each SLA in effect
during the relevant period.

“Service Recipient” – means, with respect to a Service, each member of Recipient
Group identified in the applicable SLA.

“Service Term” – means the term for each SLA, including any Service Term
Extension validly granted pursuant to Section 2.03(c).

“Service Term Extension” – means an extension of a Service Term in accordance
with the provisions of Section 2.03 (Term of Service).

“SLA” – means each individual Service Level Agreement listed and attached to
this Agreement as Exhibit A (Transitional Services), which is made part of this
Agreement, or which may be entered into by the Parties from time to time after
the Effective Time.

“Specification” – means the specifications or scope of the Service stated in the
relevant section of the applicable SLAs, as those Specifications may be amended
from time to time by DuPont on not less than one (1) month prior written notice.

“Spin Date” – means the date on which Recipient ceases to be an Affiliate of
Provider.

“Taxes” – means any income, gross income, gross receipts, profits, capital
stock, franchise, withholding, payroll, social security, workers compensation,
unemployment, disability, property, ad valorem, value added, stamp, excise,
severance, occupation, service, sales, use, license, lease, transfer, import,
export, escheat, alternative minimum, estimated or other tax (including any fee,
assessment, or other charge in the nature of or in lieu of any tax), imposed by
any Governmental Entity or political subdivision thereof, and any interest,
penalty, additions to tax, or additional amounts in respect of the foregoing.

“Tax Matters Agreement” – means the Tax Matters Agreement by and between DuPont
and Chemours.

“Term of this Agreement” – means the earlier of: (a) termination or expiration
of all SLAs, or (b) termination of this Agreement as provided herein.

“Third-Party Claim” – means an Action brought by a third-party against an
Indemnified Person.

“Transitional Services Employees” – means either former employees of a Provider
Party who become employed by a Recipient Party, or other employees of the
Recipient Parties performing similar functions as such former employees of the
Provider Parties.

 

7



--------------------------------------------------------------------------------

“Willful Breach” – means a deliberate, volitional, non-coerced and
non-accidental act or omission by a Party in breach of its obligations hereunder
to provide or accept a Service in accordance with the terms of this Agreement
(the “Breaching Party”), where such breach continues for a reasonable period of
time not less than ten (10) days after another Party (the “Non-Breaching Party”)
has served written notice on the Breaching Party and the Breaching Party has
failed to cure.

ARTICLE 2.

SERVICES PROVIDED

2.01. Transitional Services.

(a) Services Provided. Upon the terms and subject to the conditions set forth in
this Agreement, the Provider Parties will provide (either themselves or through
Provider Group members or third party agents or contractors) the Services to the
Recipient Parties. In no event shall any Recipient Group member be entitled to
any new service without the prior written consent of Provider, which consent may
be withheld by Provider for any or no reason in its sole and absolute
discretion. In the event that Provider consents to provide a new service, the
Lead Parties and any of their Affiliates who will be providing or receiving such
service will agree upon a new SLA, which will include the Service Term, Service
Fees and other information regarding the nature and scope of such new service,
and shall thereafter be deemed a “Service” in accordance with Section 2.01 of
this Agreement.

(b) Standard of Care. Subject to the provisions of Article 11 (Force Majeure),
the Provider Parties shall perform the Services exercising substantially the
same degree of care they exercise in performing the same or similar services for
their own account. Nothing in this Agreement shall require a Provider Party to
favor the business of a Recipient Party over the Provider Party’s own businesses
or those of any other Provider Group members, including any of its subsidiaries
or divisions. Nothing in this Agreement shall impose a standard of care equal to
or higher than that which may be applicable to commercial providers of a similar
service.

(c) Service Levels. Subject to the SLAs, Section 2.01(e) (Changes) and
Section 2.01(f) (Modifications or Upgrades), a Recipient Party’s level of use of
any Service shall not be higher than or expanded from the level of use
reasonably required to support the Assets as of the Effective Time. Such
limitation of use shall take into account the monthly and seasonal changes in
the level of use of a Service during the eighteen (18) month period immediately
preceding the Effective Time. Provider Parties shall not be obligated to provide
Recipient Parties with special studies, training, or the like, or the advantage
of systems, equipment, facilities, training or improvements procured, obtained
or made after the Effective Time. In no event shall a Recipient Party be
entitled to any increase in the level of its use of any of the Services without
the prior written consent of Provider, which consent may be withheld by Provider
for any or no reason in its sole and absolute discretion. A Recipient Party may
decrease the level of its use of any of the Services, provided however that
Recipient must provide at least three (3) months prior written notice to
Provider for any decrease in the level of Services that would reasonably be
expected to result in reduction of force, require termination of any third party
agreements, or may require changes to Provider’s IT systems operations (e.g.
Related to Recipient’s IT migration efforts), and provided further that such
Recipient Party shall not be entitled to any reduction, decrease or discount of
the Service Fees in connection with such decrease in its level of use of any of
the Services absent Provider’s express written consent, which consent may be
withheld by Provider for any or no reason at its sole and absolute discretion.
Notwithstanding the foregoing, upon receipt of a proper reduction of Service
notice as required by this Section, Provider may in its sole and absolute
discretion reduce the Service Fees for such reduced Services solely to the
extent that Provider determines, in its sole and absolute discretion, that costs
to Provider associated with providing the Services have reduced due directly to
such reduction of Services by Recipient. Any such reduced Service Fees shall
take effect following the last day of the month that is three months following
the receipt of such reduction of Services notice or following the last day of
the month in which Provider realizes such reduction of internal costs, whichever
is later.

 

8



--------------------------------------------------------------------------------

(d) Specification. Subject to Section 2.01(c) (Service Levels) and
Section 2.01(e) (Changes), the Provider Parties shall provide each Service
indicated in each SLA to the Recipient Parties according to the Specifications
and subject to the limitations set forth in the SLA (including limitations
relating to scope, scale and description). The Recipient Parties shall not be
entitled to receive any Service different from those set forth in the respective
SLAs.

(e) Changes. No Recipient Party shall be entitled to any Change without the
prior written consent of Provider, which consent may be withheld by Provider for
any or no reason in its sole and absolute discretion. In the event that a
Recipient Party desires a Change, Recipient will deliver a Change Request to the
Provider’s Primary Coordinator. The timing for Provider’s approval or rejection
of such Change Requests shall be determined in Provider’s sole and absolute
discretion. If a Change Request is approved, the applicable Recipient Party
shall be responsible for all costs and Expenses associated with such approved
Change.

(f) Modifications or Upgrades. Provider reserves the right to modify or upgrade
the nature of or manner of performing a Service as changes are made to
Provider’s own businesses or are otherwise made with respect to Provider’s
agreements with third parties or contractors. Provider agrees to provide
notification to Recipient of such changes within a commercially reasonable time,
provided that such notification shall not be provided any earlier than similar
notification is presented to Provider’s own businesses. To the extent that such
changes affect a Service: (1) Provider shall have no obligation to continue to
supply such Service using its former technology or to maintain any legacy system
as an accommodation to any Recipient Party, and (2) no Recipient Party shall
have any obligation to continue to receive such Service upon the implementation
of such changes, provided that Recipient notifies Provider in writing of its
election to discontinue such Service within one (1) month of Provider’s
notification of such changes. To the extent Recipient wishes to continue to
receive such Service, Recipient shall be obligated, at Recipient’s sole expense
and without any assistance from any Provider Party relating thereto, to conform
its systems as necessary to Provider’s changes; provided that Provider shall
determine in its sole and absolute discretion whether Recipient has completed
the necessary changes to conform Recipient’s systems.

(g) Recipient’s Use of Services. Subject to Section 12.02 (Assignments;
Successors and No Third Party Rights), to any limitations in the SLAs as to
which entities are authorized to receive Services, each Person in the Recipient
Group is eligible to receive the Services under this Agreement, solely to the
extent relating exclusively to the Assets.

 

9



--------------------------------------------------------------------------------

No Person in the Recipient Group is entitled to resell or supply any Service to
any Affiliate or unaffiliated third party outside of the Recipient Group,
without the prior written consent of Provider, which consent may be withheld by
Provider for any or no reason in its sole and absolute discretion. The Parties
acknowledge and agree that any Services to be provided under this Agreement will
only be provided to support the Assets, such that the only Persons eligible to
be included in the Recipient Group to receive Services are those entities
receiving the Assets, and Provider is not undertaking a general obligation to
provide Services to any newly-created entities of Recipient not directly
receiving the Assets.

2.02. Personnel, Resources and Third Parties.

(a) Personnel and Third Parties. In providing the Services, Provider, as it
deems necessary or appropriate in its sole discretion, may (1) use the personnel
and resources of Provider or Provider Group members, or (2) employ the services
and resources of third parties. Provider reserves the right to provide any or
all of the Services directly or, in Provider’s sole discretion, through any
Provider Group member, third party agents or contractors. To the extent Services
are provided by a Provider Group member, the corresponding fees and costs may be
invoiced by such Provider Group member directly to Recipient or to any member of
the Recipient Group, and Recipient or Recipient Group member, as applicable,
shall pay such invoice directly to such Provider Group member. Provider shall be
permitted to change third party agents or contractors used to provide Services
to any Recipient Party, at any time in its sole and absolute discretion.

(b) Transitional Services Employees. The Recipient Parties agree to use
commercially reasonable efforts to cooperate with Provider by making available
Transitional Services Employees as Provider shall reasonably request in
connection with the provision of the Services. For such time as any Transitional
Services Employees are performing any functions relating to the Services,
(1) such Transitional Services Employees shall remain employees of Recipient or
Recipient Group members and shall not be deemed to be employees of Provider or
Provider Group member, and (2) the applicable Recipient Party shall be solely
responsible for the payment and provision of all wages, bonuses and commissions,
employee benefits (including severance and worker’s compensation), social
security contributions and the withholding and payment of applicable Taxes
relating to such employment.

(c) New, Additional or Replacement Equipment. Provider shall not be obligated to
acquire, upgrade, or provide new or additional equipment to perform Services for
Recipient Parties under this Agreement.

2.03. Term of Service.

(a) This Agreement shall become effective at the Effective Time and shall remain
in effect until the Term of this Agreement.

(b) The Service Term for each respective entity in the Recipient Group shall
commence at the Go Live Date for such entity as reflected on Exhibit B hereto
and shall terminate upon the earlier of the: (1) date or at the time specified
in the SLA; (2) end of the time period during which Provider is authorized to
provide the Service pursuant to its contracts with third parties or applicable
Law, (3) termination by either Lead Party as provided herein, or (4) Term of
this Agreement.

(c) Recipient may request that Provider consent to a Service Term Extension by
giving Provider at least three (3) months’ advance written notice prior to the
end of the applicable Service Term; provided, however, that Provider may
withhold its consent for any or no reason in its sole and absolute discretion.
Any Service Term Extension (1) shall be in an increment of three (3) months,
(2) shall be irrevocable by Recipient upon Provider’s receipt of such request,
and (3) shall include, at Provider’s discretion, the extension of all
Interdependent Services. Provider shall not be required to seek consent from any
third party for any Service Term Extension. For the avoidance of doubt, Provider
may refuse consent to a Service Term Extension on the basis that such extension
would, in Provider’s judgment, violate the rights of any third party.

 

10



--------------------------------------------------------------------------------

2.04. Migration from Services.

(a) Migration Plan. Each Party acknowledges that the purpose of this Agreement
is to provide the Services on a transitional basis, until the Recipient Parties
can perform the Services for themselves, either through their own personnel or
through third parties. Accordingly, at all times from and after the Effective
Time, the Recipient Parties shall use best efforts to make or obtain approvals,
permits or licenses, implement any necessary systems, and take, or cause to be
taken, any and all other actions necessary or advisable so as to render receipt
of the Services from Provider no longer necessary. Recipient agrees that within
three (3) months of the Spin Date; it shall provide to Provider a written
Migration Plan. The Migration Plan shall include, among other things, the
following with respect to the Services: (1) phases of implementation,
(2) milestones, (3) expected Provider Party involvement, (4) service
interdependency issues, (5) requested formats for Recipient’s current
transactional data to be transferred by Provider, and (6) contingencies. The
costs and fees of the Provider Parties to facilitate Recipient’s migration are
not included in the Service Fees, and Recipient shall be responsible for all
additional costs of both the Provider Parties and the Recipient Parties
associated with the Migration Plan, and shall reimburse Provider therefor in
accordance with Sections 3.03 and 3.05. The respective Primary Coordinators and
appropriate functional resources shall meet to discuss implementation of the
Migration Plan and expected Provider Party involvement.

(b) Provider’s Transition and Migration Obligations. Subject to the exclusions
in Section 2.04(c) and unless otherwise agreed in writing between the Parties or
as specifically set forth in any SLA, the Provider Party’s duties related to
migration by Recipient from Services are limited to the following:
(1) disclosure of the overall scope and nature of the Services provided, and
(2) providing a single transfer of files of Recipient current transactional data
(i.e. data created post-Effective Time) relating to the Services that have been
retained by the Provider Parties in connection with the provision of Services,
in accordance with Provider’s records retention policies, and to the extent then
available, in the format and media in which the applicable Provider Party then
maintains such data.

(c) Provider’s Excluded Transition and Migration Obligations. In the absence of
an agreement in writing between the Lead Parties (including provisions relating
to further compensation therefor from Recipient), the Provider Parties shall
have no obligation to:

 

11



--------------------------------------------------------------------------------

(1) load data to the Recipient Parties’ systems, (2) co-develop conversion
programs, (3) write Recipient Party extraction programs, (4) generate multiple
data file formats, (5) provide or develop interfaces, (6) participate in testing
prototypes or pilots, (7) provide data that pre-dates the Effective Time,
(8) provide consultation services, or (9) provide information concerning the
Provider Parties’ systems (including computer systems), operations,
environments, policies, procedures or methods used to provide the Services,
configuration of applications or connectivity between applications and system
architecture.

2.05. Third Party Consents.

(a) Obligation to Obtain Consents. Provider shall use commercially reasonable
efforts to obtain all consents from third party vendors that to Provider’s
knowledge are required to provide the Services to the Recipient Parties;
provided, however, that the Recipient Parties shall be solely responsible for
Consent Costs. Notwithstanding the foregoing, Provider shall have no obligation
to obtain the consent of any third party, or pay any fee or expense relating
thereto, in connection with Recipient’s Migration Plan or the migration of any
Service.

(b) Non-Consenting Third Parties. Notwithstanding the foregoing or anything to
the contrary contained in this Agreement or any SLA, the Provider Parties shall
not be required to provide a Service to the extent that Provider does not obtain
the consent of a third party required to provide the Service, or where providing
such Service would, in Provider’s reasonable judgment, violate the rights of any
third party.

2.06. Limitations and Exclusions.

(a) Third Party Waiver. Recipient expressly waives any and all rights that it or
Recipient Group members may have to bring any suit or Claim against Provider
Group members (other than Provider), Affiliates, third party agents or
contractors relating to or arising out of this Agreement.

(b) Disclosure of Information. The Provider Parties have no obligation to
provide any information to the Recipient Parties relating to systems or
operations, including computer systems, of Provider, Provider Group members or
its third party agents or contractors, except to the extent that Provider
determines in its sole and absolute discretion that disclosure of such
information is necessary to provide the Services hereunder.

(c) Compliance with Law. The Provider Parties shall not be required to perform
any of their obligations under this Agreement to the extent such Provider Party
reasonably believes that performing such obligation would violate any Law. The
Lead Parties and any of their Affiliates providing or receiving the affected
Service shall cooperate in good faith to implement changes and/or modifications
to any manner or method of Service, which in a Provider Party’s sole and
absolute discretion, are reasonably necessary to ensure that such Service is
performed in strict accordance with applicable Law. The Recipient Party
receiving such Service shall promptly implement any such changes and/or
modifications at such Recipient Party’s sole cost.

 

12



--------------------------------------------------------------------------------

(d) Recipient Data. The Provider Parties are not responsible for and shall have
no liability with respect to the content or integrity of content of any
Recipient Party’s data, including communications, stored on systems or at
facilities under the ownership or control of such Provider Party its third party
agents or contractors.

(e) Professional Advice or Opinions. Except as otherwise explicitly set forth in
any SLA, it is not the intent of any Provider Party to render, nor of any
Recipient Party to receive from any Provider Party, professional advice or
opinions, whether with regard to tax, legal, regulatory, compliance, treasury,
finance, employment or other business and financial matters, technical advice,
whether with regard to information technology or other matters, or the handling
of or addressing environmental matters. The Recipient Parties shall not rely on,
or construe, any Service rendered by or on behalf of a Provider Party as such
professional advice or opinions or technical advice; and such Recipient Party
shall seek all third-party professional advice and opinions or technical advice
as it may desire or need independently of this Agreement.

(f) Services Performed by Recipient’s Employees. Except as expressly set forth
in the SLAs, the Provider Parties shall not be obligated to perform any service
or function performed to support the Assets by the Recipient Parties’ employees
as of or immediately prior to the Effective Time.

2.07. Recipient Obligations.

(a) Compliance with Law. The Recipient Parties, in the course of receiving the
Services or use of the systems of Provider, Provider Group members, or
Provider’s third party agents and contractors, shall not violate any Law,
including the United States Copyright Act of 1976, as amended.

(b) Access. To the extent reasonably required to perform the Services, the
Recipient Parties shall (at their own expense) provide Provider personnel
(including any of Provider Group members or agents or contractors of Provider)
with reasonable and timely access to Recipient Parties’ office space, plants,
equipment, information, premises, personnel, power, telecommunications systems
and circuits, computer systems, software and any other areas and equipment.
Without limiting the foregoing, the Recipient Parties shall make accessible to
the Provider Parties, as needed, the Recipient Parties’ key users and other
Recipient Party personnel responsible for the execution, maintenance and
enhancement of processes relating to the Services.

(c) Information Requests. The Recipient Parties shall cooperate with the
Provider Parties to respond to Provider’s requests for any information,
document, instrument or other writing which in Provider’s sole and absolute
discretion is necessary to the provision of the Services. The Provider Parties
shall not be liable for any impairment of any part of a Service caused by their
not receiving such information in a timely manner or at all, or by their
receiving inaccurate or incomplete information from any Recipient Party.

(d) Acknowledgment of Provider Status. The Recipient Parties acknowledge that
the Provider Parties are providing the Services exclusively as an accommodation
to the Recipient Parties to allow the Recipient Parties time to obtain similar
services on their own, and that the Provider Parties are not commercial
providers of such services.

 

13



--------------------------------------------------------------------------------

(e) Exclusive Provider. Subject to Section 2.04 (Migration from Services) or
Article 11 (Force Majeure), the Recipient Parties shall not have any other
Person provide services the same as or similar to the Services provided under
any SLA where such services would commence prior to termination of the
applicable SLA or would otherwise conflict with a Provider Party’s ability to
provide a Service under any SLA.

(f) Parent Guarantee. Recipient shall cause each member of the Recipient Group
receiving Services hereunder to comply with the terms and conditions of this
Agreement, including any additional terms agreed to by the Parties, as if such
member of the Recipient Group were a Recipient Party. If Provider determines in
its reasonable discretion that a member of the Recipient Group has failed to
perform such obligations in accordance with this Agreement, including without
limitation the payment of any past due invoice, Recipient shall perform such
obligations on such Recipient Group member’s behalf. To the extent that Provider
asserts a claim against Recipient pursuant to this Section 2.07(f), Recipient
agrees to cause any applicable member of Recipient Group, and Provider agrees to
cause any applicable member of Provider Group, to participate in such claim
(including in the discovery process) to the extent reasonably necessary for
responding to discovery requests or to the extent such Recipient Group member is
considered an indispensible party. The loss or damages of any affected Provider
Group member shall be considered the loss or damages of Provider for the purpose
of asserting a claim under this provision.

ARTICLE 3.

COMPENSATION

3.01. Consideration.

(a) Service Fees and Expenses. The Recipient Parties shall pay to the Provider
Parties the Service Fees and shall reimburse the Provider Parties for any
Expenses.

(b) Consent Costs. The Recipient Parties shall be responsible to pay or to
reimburse the Provider Parties for all Consent Costs.

(c) Residual Costs. Upon the early termination of any SLA, the applicable
Recipient Party shall pay to the applicable Provider Party all Residual Costs
associated with the early termination of such SLA that are incurred between
early termination date and original termination date.

(d) Re-Pricing for Service Term Extensions. To the extent that Provider consents
to any Service Term Extension requested pursuant to Section 2.03(c) hereof,
which consent shall be at Provider’s sole and absolute discretion, and for each
extension, Provider shall re-price third-party and other Service Fees at a three
percent (3%) mark-up over such third-party and other Service Fees in effect
immediately prior to such Extension. Such mark-up shall be in addition to any
mark-up provided in an SLA and any mark-up added pursuant to a prior extension.

 

14



--------------------------------------------------------------------------------

3.02. Taxes.

(a) Tax Obligations. The Service Fees referred to in Section 3.01(a) (Service
Fees and Expenses) do not include any Taxes, duties, imposts, charges, fees or
other levies, of whatever nature assessed on the provision of Services. All the
aforementioned Taxes, charges, and fees imposed by applicable Law (including
Taxes on services, sales and use Taxes, and value added Taxes) assessed on the
provision of the Services (other than income Taxes payable by Provider on the
Service Fees it receives hereunder) shall be the responsibility of the
applicable Recipient Party in addition to the Service Fees payable by such
Recipient Party in accordance with Section 3.01(a) (Service Fees and Expenses).

(b) Payment of Taxes. The Recipient Parties shall pay or reimburse the
appropriate Provider Party on a net 30 basis from the date of invoice, any and
all Taxes, duties, imposts, charges, fees, or other levies, of whatever nature
assessed on the provision of the Services (other than income Taxes payable by
the Provider Party on the Service Fees it receives hereunder), and interest and
penalties related thereto to the extent such interest or penalties are related
to the actions or inactions of the Recipient Parties, imposed on Provider or
Provider Group members or which Provider shall have any obligation to collect
with respect to or relating to this Agreement or the performance by a Provider
Party of its obligations hereunder. Notwithstanding the foregoing, the Recipient
Parties agree to use commercially reasonable efforts to provide exemption
certificates where available and to calculate any applicable sales and use Taxes
and to make payment thereof directly to the appropriate Governmental Entity.

3.03. Invoices.

Each Provider Party, in its sole and absolute discretion, may provide invoices
for Services offered under one or more SLAs on a monthly basis or on a less
frequent basis in increments of months, but not less frequently than annually.
No later than the fifteenth (15th) calendar day of any calendar month or, if
such day is not a Business Day, the next Business Day following the fifteenth
(15th) calendar day of such calendar month, Provider or the applicable Provider
Party will provide each Recipient Party identified in the respective SLAs an
invoice covering the Service Fees, Taxes, Residual Costs and any costs and fees
described in Section 2.04(a), if any, owed by such Recipient Party with respect
to the Services provided and costs or Expenses incurred or paid with respect to
Services during all previous unbilled calendar months. Invoices shall be sent to
Recipient Parties at the address(es) specified in Exhibit B hereto.

3.04. Reimbursement of Expenses.

The Provider Parties shall, at their election, (a) make disbursements from their
own funds for Expenses and then invoice said Expenses directly to the Recipient
Parties, which invoice shall be payable on a net 30 basis from the date of
invoice, or (b) upon prior written notice to the applicable Recipient Party,
require such Recipient Party to advance Expenses prior to the Provider Party’s
incurring the same.

3.05. Payment.

(a) Invoice Remittance. Any invoice issued under Section 3.03 (Invoices), shall
be payable by Recipient or the appropriate Recipient Party on a net 30 basis
from the date of invoice, without demand and without any deduction, set-off,
withholding or abatement whatsoever (except as provided in Section 3.05(b)
(Disputed Amounts) herein), the full amount of Service Fees and Expenses due
unless the amount due is disputed, in which event the dispute shall be resolved
in accordance with the terms of Section 3.05(b) (Disputed Amounts). All payments
hereunder shall be made by electronic funds transmission or other mutually
agreeable means denominated in United States Dollars or in local currency if
service invoice and payment is within one country or region with a common
currency, except as otherwise specified in the relevant SLA. On a monthly basis,
Provider shall designate the conversion rates, which Provider shall reasonably
determine based on the applicable exchange rate published by reuters.com
(available at: www.reuters.com/finance/currencies), or other reasonable source
if the applicable rate is not available on reuters.com, on the first day of the
month in which such invoice is issued (or, if the exchange rate is not available
for such day, the exchange rate for the closest preceding day for which the
exchange rate is available). Payments due on any day other than a Business Day
shall be due on the next succeeding Business Day. If needed, the Parties will
implement arrangements to provide for electronic funds transfer on customary
terms, with written confirmation, for such transfers.

 

15



--------------------------------------------------------------------------------

(b) Disputed Amounts. If Recipient or an appropriate other Recipient Party
disputes in good faith the accuracy of any portion of an invoice, such Recipient
Party shall deliver a written statement to the invoicing Provider Party, with a
copy to both Primary Coordinators, no later than the date on which payment is
due on the disputed invoice, which statement shall include: (1) the specific
amount of the dispute, and (2) a reasonably detailed written description which
defines the scope of the dispute and any evidence which supports the validity of
the amount disputed. Invoice items not so disputed shall be deemed accepted and
shall be paid, notwithstanding disputes on other items in such invoice, within
the period set forth in Section 3.05(a) (Invoice Remittance). Such Recipient
Party shall, at its election, (1) remit payment on the undisputed portion of an
outstanding disputed invoice, or (2) request that the Provider Party issue a
newly issued invoice to be paid on a net 10 basis covering only the undisputed
portion of such disputed invoice and a separate invoice covering only the
dispute portion of such disputed invoice. The Lead Parties shall seek to resolve
all such invoice disputes expeditiously and in good faith. Upon resolution of
such invoice disputes, the Recipient Party shall promptly pay the agreed-upon
amount of the resolved dispute to the Provider Party together with interest on a
daily basis accruing from the original invoice due date equal to: (1) one and
one-half percent (1 1⁄2 %) per month of the agreed-upon amount of the resolved
dispute, or (2) the maximum amount allowed by Law, whichever is lower.

(c) Late Payments. Subject to the provisions of Section 3.05(b) (Disputed
Amounts), all invoices paid after the applicable due date will be assessed a
late payment service charge on a daily basis accruing from the invoice due date
equal to: (1) one and one-half percent (1 1⁄2%) per month of the amount of such
unpaid invoice, or (2) the maximum amount allowed by Law, whichever is lower.

(d) Discontinuation of Service. Subject to the provisions of Section 3.05(b)
(Disputed Amounts) hereof, if any amount due and payable to a Provider Party
pursuant to this Section 3.05 is not paid by Recipient or the appropriate
Recipient Party within one (1) month after the invoice date, Provider may notify
Recipient in writing (including through email) of the Recipient Party’s payment
default. If Recipient or another applicable Recipient Party has not cured such
payment default within one (1) month of the Provider Party’s notification of
such payment default, the Provider Party shall have the right, in its sole and
absolute discretion and without any resulting liability to any Recipient Party
or to anyone claiming by or through any Recipient Party because of such action
to: (i) cease providing either all of the Services, or any such Service(s) or
Interdependent Services (as provided in Section 5.05) for which payment has not
been made, or (ii) notwithstanding the provisions of Article 5 (Termination)
hereof, terminate the relevant SLA, and such termination shall be without
prejudice to any other remedy which may be available to Provider, or
(iii) change payments terms to payment in advance. A Provider Party’s exercise
of its rights under this Section 3.05(d) shall not limit or otherwise affect
Provider’s right to terminate this Agreement in accordance with Article 5
(Termination).

 

16



--------------------------------------------------------------------------------

3.06. No Offset.

Regardless of any other rights under any other agreements or Law and
notwithstanding anything to the contrary contained herein, the Recipient Parties
shall not have the right to set off any Claim they may have or reduce their
payment under this Agreement except as expressly provided in Section 3.05(b)
(Disputed Amounts).

ARTICLE 4.

CONFIDENTIALITY

4.01. Obligations.

Until the later of (a) five (5) years following the Effective Time and (b) five
(5) years from the date that such information was disclosed hereunder, a Party
shall not use in any manner, for its own account or for the account of others,
or divulge to any third party any Confidential Information of another Party;
provided, however, that the foregoing restrictions shall not apply to
disclosures made by a Party necessary to comply with Law or with respect to
litigation or potential litigation, the making of, or defense against, a claim
for indemnification, or the performance under this Agreement.

4.02. Disclosure.

In the event that a Party is requested or required (by oral demand or similar
process) to disclose any Confidential Information, the Disclosing Party will
notify the Non-Disclosing Party promptly of the request or requirement so that
the Non-Disclosing Party may seek an appropriate protective order or waive
compliance with this provision. If, in the absence of a protective order or the
receipt of a waiver hereunder, the Disclosing Party, is, on the advice of
internal or external legal counsel, compelled to disclose any Confidential
Information to any tribunal or else stand liable for contempt or other official
penalties, the Disclosing Party may disclose the Confidential Information to the
tribunal; provided, however, that if so compelled, the Disclosing Party shall
disclose only such portion of the Confidential Information required to be
disclosed; provided, further, that the Disclosing Party shall use its best
efforts to obtain, at the request of the Non-Disclosing Party, an order or other
assurance that confidential treatment will be afforded to such portion of the
Confidential Information required to be disclosed as the Non-Disclosing Party
shall designate.

 

17



--------------------------------------------------------------------------------

4.03. Rights Limited to Agreement.

Except for the right to use Confidential Information for the specific purposes
of this Agreement, this Agreement conveys no rights (including with respect to
use) in the Confidential Information.

4.04. Separate Agreements.

Confidentiality obligations provided for in any agreement between Provider or
any of its Affiliates, or Recipient or any of its Affiliates, on the one hand,
and any employee of Provider or any of Provider Group members, or Recipient or
any of Recipient Group members, on the other hand, shall remain in full force
and effect. Nothing herein shall be construed as requiring the Parties to
renegotiate terms of agreements in place with contractors, consultants,
suppliers, vendors and customers as of the Effective Time.

ARTICLE 5.

TERMINATION

5.01. Default.

Subject to Section 3.05(d) (Discontinuation of Service) and Article 11 (Force
Majeure), if any Party (the “Defaulting Party”) shall fail to perform or default
in any material respect in the performance of any of its obligations under this
Agreement or any Exhibit or SLA hereto, Provider (in the case of a failure or
default by a Recipient Group member) or Recipient (in the case of a failure or
default by a Provider Group member) (each, a “Non-Defaulting Party”) may give
written notice to the Defaulting Party specifying the nature of such failure or
default and stating that the Non-Defaulting Party intends to terminate this
Agreement or any affected SLA if such failure or default is not cured within one
(1) month of such written notice. If any failure or default so specified is not
cured within such one (1) month period, the Non-Defaulting Party may elect
immediately to terminate this Agreement or any affected SLA. If any failure or
default is not capable of cure within the respective cure period, the
Non-Defaulting Party may elect immediately to terminate the affected SLA. Any
termination as provided herein shall be effective upon giving a written notice
of termination from the Non-Defaulting Party to the Defaulting Party following
the respective cure period (if applicable) and shall be without prejudice to any
other remedy which may be available to the Non-Defaulting Party against the
Defaulting Party.

5.02. Insolvency Event.

Notwithstanding anything to the contrary contained herein, if a Party (a) files
for bankruptcy, (b) becomes or is declared insolvent, or is the subject of any
Actions related to its liquidation, insolvency or the appointment of a receiver
or similar officer, (c) enters into any reorganization, composition or
arrangement with its creditors (other than relating to a solvent restructuring),
(d) makes an assignment for the benefit of all or substantially all of its
creditors, or (e) takes any corporate action for any winding-up, dissolution,
liquidation or administration (other than for the purpose of or in connection
with any solvent amalgamation or reconstruction), then Provider (in the case of
a Recipient Party) or Recipient (in the case of a Provider Party) may, without
prejudice to its other rights hereunder, terminate this Agreement forthwith by
written notice. Without limiting the foregoing, Provider may, without prejudice
to its other rights hereunder, terminate this Agreement forthwith by written
notice upon the occurrence of default or an event which, with the giving notice
or passage of time, or both, would result in an event of default with respect to
any outstanding indebtedness of Recipient or any of Recipient Group members.

 

18



--------------------------------------------------------------------------------

5.03. Change of Control.

Notwithstanding anything to the contrary contained herein, if Recipient or any
member of Recipient Group undergoes a Change of Control, Provider may, without
prejudice to its other rights hereunder, terminate this Agreement forthwith by
written notice.

5.04. Voluntary Termination of SLA.

Except as otherwise specified in an SLA, Recipient may terminate any SLA by
giving Provider notice that satisfies the Required Notice Period of its desire
to terminate such SLA; provided that: (a) the termination of any SLA shall only
be effective on the last day of a calendar month (unless otherwise set forth in
any applicable Exhibit or SLA); and (b) Recipient or another appropriate
Recipient Party shall pay to Provider all Residual Costs as set forth in
Section 3.01(c) (Residual Costs). If any SLA is terminated by Recipient as
described herein, Recipient may not reinstitute such SLA absent Provider’s prior
written agreement. The notice of termination of an SLA by Recipient shall be
(a) sufficiently specific as to identify the particular SLA for which any such
termination shall apply, and (b) irrevocable by Recipient upon receipt by
Provider. For the avoidance of doubt and notwithstanding anything to the
contrary contained herein, Recipient’s termination right shall be limited to
termination of any SLA as a whole and shall not be permitted to limit
termination to a portion of an SLA.

5.05. Interdependent Services.

If a Service is terminated or extended for any reason, including pursuant to
Article 5 (Termination), which Provider determines to be an Interdependent
Service, and such termination or extension causes Provider’s or another
appropriate Provider Party’s cost of providing an Interdependent Service to
increase, such Provider Party reserves the right, but not the obligation, upon
notice to Recipient, to reasonably revise the fees and Expenses for such
Interdependent Service. Such Provider Party is excused from providing such
Interdependent Service unless Recipient or another appropriate Recipient Party
agrees to pay such revised fees and Expenses for such Interdependent Service.
Within one (1) month following reasonable written request from Recipient for an
Interdependent Service determination, or within one (1) month following
Provider’s receipt of a notice of termination of a Service or Provider’s
decision to grant a request to extend a Service Term, Provider will advise
Recipient which other Services, if any, are Interdependent Services, whether
such Interdependent Services can be provided after termination or must be
provided during the extension of such Service, and the revised fees and Expenses
for continuation of such Interdependent Services if such Interdependent Services
can reasonably be continued (“Interdependent Services Analysis”). Recipient
shall notify Provider within ten (10) days of receipt of an Interdependent
Services Analysis whether (a) Recipient agrees to the revised fees and Expenses
of any Interdependent Service(s) or (b) such Interdependent Service(s) should be
terminated. Unless Recipient or another appropriate Recipient Party agrees to
pay the revised fees and Expenses under (a), the Provider Parties shall have no
obligation to provide such Interdependent Service(s) as of the date that the
corresponding Service is terminated, and in the case of extension of the Service
Term of a corresponding SLA, shall have no obligation to extend such Service
Term. Recipient or another appropriate Recipient Party shall pay as an Expense
all third party costs incurred by the Provider Parties in preparing an
Interdependent Services Analysis.

 

19



--------------------------------------------------------------------------------

5.06. Public Utility Status.

Notwithstanding anything contained to the contrary herein, should a Public
Utility Event occur, the affected Provider Parties may terminate the relevant
Services or parts thereof, upon Provider’s written notice to Recipient and such
Provider Parties shall not be in breach hereunder as a result of such
termination. Notwithstanding the foregoing, in the event that a Provider Party
receives an order from any Governmental Entity requiring such Provider Party to
cease providing a Service, Provider shall immediately notify Recipient of such
occurrence and may terminate such Service consistent with the time period set
forth in such order.

5.07. Effect of Termination.

The Recipient Parties specifically agree and acknowledge that all obligations of
the Provider Parties to provide each respective Service shall immediately cease
upon the expiration of the Service Term for such Service. The Provider Parties
shall have no obligation to recommence the provision of any Service to any
Recipient Party once any Service is not renewed or terminated under this
Agreement. Further, upon the cessation of the Provider Parties’ obligation to
provide any Service, the Recipient Parties shall immediately cease using,
directly or indirectly, such Service (including any and all Provider Party
software or third party software provided through the Provider Parties’ computer
systems or equipment). In the event that Provider, upon request from Recipient,
in its sole discretion elects to continue any Service beyond the expiration of
the Service Term for such Service, including when Recipient provides late notice
of a requested extension or desires to rescind a termination notice prior to the
expiration of such Service Term, the Parties agree that Recipient or another
applicable Recipient Party shall be responsible to Provider or another
applicable Provider Party for such continued Services, including any third party
costs incurred by Provider and such other Provider Parties as a result of such
continued use, but in no event at an amount less than one and one half
(1.5) times the Service Fees relating to such Service.

5.08. Survival of Payment Obligations.

Notwithstanding anything to the contrary contained herein, termination of this
Agreement or any SLA shall not affect the Recipient Parties’ obligation to pay
any amount then owed to the Provider Parties (and amounts that become due and
payable pursuant to the terms hereof after the applicable termination date) or a
third party hereunder, including any Residual Costs or any fees charged by third
parties in connection with such termination of any Service.

5.09. Settlement of Accounts.

Upon termination of any SLA, the Parties shall take all steps as may reasonably
be required to complete any final settlement of accounts owing hereunder between
them with respect to such SLA (if any). Upon the termination of this Agreement,
there will be a final accounting and each Party shall pay to the other Party any
amounts owed to the other Party in accordance with the payment terms set forth
in this Agreement.

 

20



--------------------------------------------------------------------------------

ARTICLE 6.

LIMITATION OF LIABILITY AND DISCLAIMER OF WARRANTIES

6.01. Limitation of Liability.

(a) Liability. Neither Lead Party nor its Group members, agents, employees, or
subcontractors, if any, shall be liable for any or all Claims and/or Damages
(including settlements, judgments, court costs and reasonable attorneys’ fees)
of any nature whatsoever arising out of this Agreement, whether such Claims
and/or Damages arise on account of the furnishing or accepting of Services
hereunder, the failure to furnish or accept Services, or otherwise; except as
expressly provided in Section 6.01(b) (Limitation of Damages), Section 6.02
(Limited Liability Exclusions), Article 7 (Indemnification) and Article 10
(Equipment).

(b) Limitation of Damages. If either Lead Party or a member of its Group suffers
Damages arising out of this Agreement or any SLA, which Damages were caused by
the gross negligence or Willful Breach of the other Lead Party or a member of
its Group, the sole liability of such Breaching Party, shall be (i) if the
Breaching Party is the Party that performed the Service, to refund the cost and
Service Fees of the relevant Service paid for but not properly performed, or
(ii) if the Breaching Party is not the Party that performed the Service, to pay
the Service Fees and Expenses if not otherwise paid. SUBJECT TO THE LEGAL
REQUIREMENTS OF ANY JURISDICTION THAT CANNOT BE VARIED BY CONTRACT, IN NO EVENT
SHALL ANY PARTY BE LIABLE FOR PUNITIVE, EXEMPLARY, SPECIAL, INDIRECT,
INCIDENTAL, OR CONSEQUENTIAL DAMAGES (INCLUDING DAMAGES FOR DIMINUTION IN VALUE,
LOSS OF BUSINESS REPUTATION, LOSS OF BUSINESS PROFITS, BUSINESS INTERRUPTION,
FACILITY SHUTDOWN OR NON-OPERATION, LOSS OF DATA OR ANY OTHER LOSS) ARISING FROM
OR RELATING TO ANY CLAIM MADE UNDER THIS AGREEMENT OR REGARDING THE PROVISION OR
RECEIPT OF OR THE FAILURE TO PROVIDE OR RECEIVE SERVICE(S) HEREUNDER, WHETHER OR
NOT CAUSED BY OR RESULTING FROM NEGLIGENCE, INCLUDING GROSS NEGLIGENCE, OR
BREACH OF OBLIGATIONS HEREUNDER; EVEN IF THE BREACHING PARTY HAD BEEN ADVISED OR
WAS AWARE OF THE POSSIBILITY OF SUCH DAMAGES.

6.02. Limited Liability Exclusions

(a) THE LIMITATION OF DAMAGES PROVIDED IN SECTION 6.01(B) (LIMITATION OF
DAMAGES) SHALL NOT APPLY TO:

(1) FINES OR PENALTIES ASSESSED BY ANY GOVERNMENTAL BODY;

(2) ANY OBLIGATION TO INDEMNIFY UNDER ARTICLE 7 (INDEMNIFICATION) HEREUNDER;

 

21



--------------------------------------------------------------------------------

(3) DAMAGES ARISING FROM INJURY TO OR DEATH OF ANY PERSON, INCLUDING EMPLOYEES
OF THE PROVIDER PARTIES OR THE RECIPIENT PARTIES, OR DAMAGES TO ANY THIRD PARTY
PROPERTY;

(4) DAMAGES ARISING FROM ANY BREACH BY ANY PARTY OF ITS OBLIGATIONS UNDER
ARTICLE 4 (CONFIDENTIALITY);

(5) DAMAGES ARISING FROM THE INFRINGMENT OF INTELLECTUAL PROPERTY RIGHTS;

(6) DAMAGES ARISING FROM IMPROPER USE OF OR ACCESS TO THIRD PARTY SOFTWARE; OR

(7) DAMAGES ARISING FROM FRAUD.

(b) NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE PROVIDER
PARTIES SHALL HAVE NO LIABILITY OF ANY KIND OR NATURE WHATSOEVER (INCLUDING
DIRECT, INDIRECT, CONSEQUENTIAL, SPECIAL, INCIDENTAL OR PUNITIVE DAMAGES) TO ANY
RECIPIENT PARTY FOR SUCH PROVIDER PARTY’S CEASING TO PROVIDE ANY SERVICE UPON
THE EXPIRATION OF THE TERM FOR SUCH SERVICE OR THE PROPER TERMINATION OF THIS
AGREEMENT PURSUANT TO ARTICLE 5 (TERMINATION).

6.03. Additional Provisions.

(a) Limitations in SLAs. Notwithstanding the provisions of Section 6.01
(Limitation of Liability), a Provider Party’s liability with respect to certain
Services shall be limited further pursuant to any express limitation set forth
in the relevant SLA relating to such Services. Any further limitations of
liability or indemnities in any section of the relevant SLA will be additive to
the limitations in this Article 6.

(b) Third Party Service Providers. In the event that a third party supplier of a
Provider Party supplies any Service and Recipient informs Provider that such
Service does not meet the Specification in the applicable section of the
relevant SLA, then Provider and any appropriate other Provider Party shall use
commercially reasonable efforts to work with Recipient and the third party
supplier to bring the Service within the Specification. Notwithstanding the
foregoing, the Provider Parties shall have no liability in respect of any
Service supplied hereunder which fails to meet the applicable Specification as
provided in this Section 6.03(b) (Third Party Service Providers).

(c) Mitigation. The Recipient Parties and the Provider Parties (as the case may
be) shall use their respective commercially reasonable efforts to mitigate the
loss and Damage (if any) incurred by them as a result of any breach by another
party of that other party’s obligations under this Agreement.

 

22



--------------------------------------------------------------------------------

6.04. Disclaimer of Warranties.

SUBJECT TO THE LEGAL REQUIREMENTS OF ANY JURISDICTION THAT CANNOT BE VARIED BY
CONTRACT, THE RECIPIENT PARTIES ACKNOWLEDGE THAT ALL IT ASSETS AND EQUIPMENT
PROVIDED AS PART OF THE SERVICES IS PROVIDED “AS IS, WHERE IS.” THE PROVIDER
PARTIES DISCLAIM ANY AND ALL WARRANTIES, CONDITIONS OR REPRESENTATIONS (EXPRESS
OR IMPLIED, ORAL OR WRITTEN) WITH RESPECT TO THE IT ASSETS AND EQUIPMENT
PROVIDED AS PART OF THE SERVICES, INCLUDING ANY AND ALL IMPLIED WARRANTIES OR
CONDITIONS OF TITLE, NONINFRINGEMENT, ACCURACY OF INFORMATIONAL CONTENT,
MERCHANTABILITY, OR FITNESS OR SUITABILITY FOR ANY PURPOSE (WHETHER OR NOT SUCH
PROVIDER PARTY KNOWS OR HAS REASON TO KNOW ANY SUCH PURPOSE), WHETHER ALLEGED TO
ARISE BY LEGAL REQUIREMENT, BY REASON OF CUSTOM OR USAGE IN THE TRADE, OR BY
COURSE OF DEALING. WITHOUT LIMITING THE FOREGOING, THE PROVIDER PARTIES
EXPRESSLY DISCLAIM ANY WARRANTY THAT THE IT ASSETS AND EQUIPMENT WILL BE
ERROR-FREE OR FREE OF VIRUSES OR OTHER SOFTWARE ROUTINES OR DEVICES (E.G., BACK
DOORS, TIME BOMBS, TROJAN HORSES, OR WORMS).

ARTICLE 7.

INDEMNIFICATION

7.01. Third Party Indemnification.

Each Indemnifying Person shall, to the extent permitted by any Legal
Requirement, indemnify, defend and hold harmless the Indemnified Person from and
against any and all third party (and for this purpose, “third party” includes
employees of the Parties) Liabilities, Damages, Claims, actions, losses and
costs arising out of or relating to its obligations under this Agreement, to the
extent such Liabilities, Damages, Claims, actions, losses and costs are caused
by or arise out of (a) the gross negligence, Willful Breach or violation of Law
of or by the Indemnifying Person, its employees, agents or Group members, or
(b) infringement of the Intellectual Property of a third party. Further, in the
event that the Lead Parties or their respective Group members are jointly at
fault or negligent, they agree to indemnify each other in proportion to their
relative fault or negligence. The Liabilities, losses and costs covered
hereunder include settlements, judgments, court costs, reasonable attorneys’
fees, fines, penalties and other litigation expenses.

 

23



--------------------------------------------------------------------------------

7.02. Procedure.

Promptly after receipt by an Indemnified Person of notice of the commencement or
threatened commencement of a Third-Party Claim against it, such Indemnified
Person shall, if a claim is to be made against the Indemnifying Person under
this Article 7, give written notice containing reasonable detail to the
Indemnifying Person of the assertion of such Third-Party Claim. If any
Third-Party Claim is brought against an Indemnified Person, the Indemnifying
Person may participate in the defense of such Third-Party Claim and, to the
extent that it may elect, to assume the defense of such Third-Party Claim with
counsel reasonably satisfactory to the Indemnified Person. In such event, the
Indemnifying Person shall not, so long as it diligently conducts such defense,
be liable to the Indemnified Person under this Article 7 for any fees of other
counsel with respect to the defense of such Action; provided, however, that if
the Indemnifying Person and the Indemnified Person are both named parties to the
Action and representation of both Parties by the same counsel would be
inappropriate due to actual or potential differing interests between them, then
the Indemnified Person may participate in such defense with one separate counsel
(and one additional separate local counsel) at the reasonable expense of the
Indemnifying Person. An election to assume the defense of a Third-Party Claim
shall not be deemed to be an admission that the Indemnifying Person is liable to
the Indemnified Person in respect of such Third-Party Claim or that the claims
made in the Third-Party Claim are within the scope of or subject to
indemnification under this Article 7. If the Indemnifying Person assumes the
defense of a Third-Party Claim, then the Indemnified Person may participate in
the defense of such Third-Party Claim, including attending meetings,
conferences, teleconferences, settlement negotiations and other related events
(and to employ counsel at its own expense in connection therewith); provided, it
being understood that the Indemnifying Person shall control the defense of such
Third-Party Claim. If the Indemnifying Person assumes the defense of any such
Third-Party Claim, the Indemnified Person shall cooperate with the Indemnifying
Person in the defense of such Third-Party Claim. If the Indemnifying Person
assumes the defense of the Third-Party Claim, no compromise or settlement of
such claim may be effected by the Indemnifying Person without the Indemnified
Person’s prior written consent (which shall not be unreasonably withheld,
conditioned or delayed) unless (a) there is no finding or admission of any
violation of Law or any violation of the rights of any Person, (b) the sole
relief provided is monetary damages that are paid in full by the Indemnifying
Person and (c) the terms of such compromise or settlement include a full and
unconditional release of the Indemnified Person from all Liability with respect
to such Third-Party Claim. Without the Indemnifying Person’s prior written
consent, which shall not be unreasonably withheld, conditioned or delayed, no
Indemnified Person may settle or compromise any Third-Party Claim or consent to
the entry of any judgment for which the Indemnified Person is seeking
indemnification under this Article 7, unless the Indemnifying Person fails to
assume and maintain the defense of such Third-Party Claim pursuant to this
Section 7.02. If it is ultimately determined that the Indemnifying Person is not
obligated to indemnify, defend or hold harmless the Indemnified Person in
connection with any Third-Party Claim, then the Indemnified Person shall
promptly reimburse the Indemnifying Person for any and all costs and expenses
(including attorney’s fees and court costs) incurred by the Indemnifying Person
in its defense of such Third-Party Claim.

ARTICLE 8.

GOVERNANCE

Provider and Recipient shall each nominate a Primary Coordinator. The initial
Primary Coordinators shall be Sylvie Gallou for the Recipient Parties and Kyle
Addison for the Provider Parties. Provider and Recipient shall advise each
other, upon five (5) days prior written notice, of any change in their
respective Primary Coordinator. The Parties agree that all communications
relating to the provision of the Services shall be directed to the Primary
Coordinators. No amendment to any SLA or any increases, reductions or other
changes to the scope and extent of the provision of Services shall be effective
or binding on the Parties once this Agreement is effective unless agreed to in
writing by the Primary Coordinators.

 

24



--------------------------------------------------------------------------------

ARTICLE 9.

INFORMATION ASSETS

9.01. Intellectual Property Ownership.

(a) Existing Intellectual Property. Except as otherwise expressly provided in
this Agreement or any other agreement, each Party shall retain ownership of its
Intellectual Property and data existing as of the Effective Time and any
derivative works, additions, modifications, translations or enhancements thereof
created by such Party or its Group members pursuant to this Agreement.

(b) Provider Intellectual Property. Except as otherwise expressly provided in
this Agreement or in any other agreement between Provider and any of Provider
Group members and Recipient and any of Recipient Group members, as between
Provider and Recipient, Provider shall own and retain all right, title and
interest in and to Provider Intellectual Property.

(c) Recipient Content. Except as otherwise expressly provided in this Agreement
or any other agreement between Provider and any of Provider Group members and
Recipient and any of Recipient Group members, as between Provider and Recipient,
Recipient shall own and retain all right, title and interest in and to Recipient
Content.

(d) Intellectual Property Rights. To the extent that any Intellectual Property
arises out of the performance of this Agreement, then, as between the Lead
Parties, Provider or one or more Provider Group members, third party agents or
contractors, as designated by Provider, will own all such Intellectual Property
relating to the Services and Recipient or one or more Recipient Group members,
third party agents or contractors, as designated by Recipient, will own all such
Intellectual Property relating to Recipient Content unless the Parties otherwise
specifically allocate such Intellectual Property in any SLA, or unless the
Intellectual Property is a derivative work of software in which one Lead Party
or its respective Group members owns the Intellectual Property, in which case,
such Lead Party or one or more of its Group members, third party agents or
contractors, as designated by such Lead Party, will own all such Intellectual
Property. Each of the Parties hereby assigns, and the Lead Parties shall use
commercially reasonable efforts to cause their respective Group members, third
party agents or contractors to assign, all of its or their respective right,
title and interest in and to any such Intellectual Property to the other Lead
Party and its Group members to effect the allocation of such rights as provided
in this Section 9.01(d). Each Lead Party shall, at the other Lead Party’s
expense, assist the other Lead Party in obtaining and enforcing the Intellectual
Property as allocated hereunder in all countries in the world. Such assistance
shall include execution of all documents reasonably required by the other Lead
Party.

(e) Intellectual Property Rights Relating to Engineering Services.
Notwithstanding anything in Section 9.01(a) through (d) to the contrary, this
Section 9.01(e) shall apply exclusively to Intellectual Property relating to
Services hereunder identified in SLAs “ENG-1” through “ENG-19.”

(1) Definitions.

(i) “Recipient Data” means any data or information (including reports) submitted
(or to which access is permitted) by or on behalf of a Recipient Party,
including data in a Recipient Party’s computer systems.

 

25



--------------------------------------------------------------------------------

(ii) “Recipient Material” means any item, material, or sample provided by or on
behalf of Recipient to a Provider Party, and any modifications or derivatives
thereof, or anything, including but not limited to, any substances created,
directly or indirectly, by a Provider Party through use of the Recipient
Material. The term “Recipient Material” includes any Recipient Data. The
Recipient Material is and at all times remains the property of Recipient or its
Group members and shall be considered Confidential Information. Recipient
Material includes biological materials provided by or on behalf of any Recipient
Party to a Provider Party.

(iii) “Work Product” shall mean all designs, drawings, diagrams, specifications,
models, tooling, dies and molds, manuals, instructions, reports, test results,
data, processes, techniques, systems, know-how, improvements, computer programs,
inventions, discoveries (whether or not patentable and whether or not
protectable as a trade secret), original works of authorship, materials
(including biological materials), items and information of any kind that are
conceived of, developed, made or reduced to practice by or on behalf of any
Provider Party or any of its employees, sub-contractors or other agents or
representatives, and that arise out of the performance of the Services.

(2) Work Product and Title.

(i) The Provider Parties hereby assign and convey to the applicable Recipient
Parties all rights, title and interest in and to all Work Product as such Work
Product is conceived of, developed or reduced to practice by such Provider
Parties or their employees, sub-contractors or other agents or representatives.
The Provider Parties shall hold all Work Product for the sole benefit of the
Recipient Parties and shall disclose all Work Product to the applicable
Recipient Party as and when such Recipient Party may require. The Provider
Parties shall not disclose Work Product to third parties without the prior
written permission of Recipient. Upon the request of Recipient, Provider shall
promptly execute documents, testify and take such other actions at the expense
of Recipient or another appropriate Recipient Party as Recipient may reasonably
deem necessary or advisable for Recipient or any other applicable Recipient
Party to apply for, perfect, obtain, maintain, enforce, defend and transfer the
full benefits, enjoyment, rights, title and interest of, in and to the Work
Product on a worldwide basis. Upon the request of Recipient, Provider shall, at
the expense of Recipient or another appropriate Recipient Party, render all
necessary or reasonably requested assistance in making application for and
obtaining patents, copyrights, trademarks, trade secrets, and all other
intellectual property rights throughout the world relating to the Work Product
in name of Recipient or of an Affiliate designated by Recipient and for the
benefit of Recipient or such designated Affiliate.

(ii) For purposes of this Agreement, the term “Provider’s Background IP” shall
mean all trade secrets, know-how, proprietary information and other intellectual
property and embodiments thereof owned by or otherwise rightfully possessed by
Provider or any of its Group members as of the Effective Time of this Agreement
or conceived of, developed, made or reduced to practice by Provider or any of
its Group members other than in connection with the performance of any Services
and not developed with the use or aid of any Recipient Data, Recipient Material
or Recipient Confidential Information. In the event that a Provider Party uses
any Provider’s Background IP in performing Services, such Provider Party hereby
grants the Recipient Party receiving such Services a royalty-free, fully
paid-up, non-exclusive, perpetual, irrevocable license, with the right to grant
sub-licenses, to use and exploit such Provider’s Background IP only in
conjunction with the use of the Work Product and the sale of any product or
services embodying or based on the Work Product.

 

26



--------------------------------------------------------------------------------

(3) Ownership of Recipient Data. Recipient or another Recipient Group member
designated by Recipient owns (or shall own) and has (or shall have) all right,
title and interest in and to the Recipient Data. The Provider Parties shall not
use (except as necessary to perform the Services), or disclose any Recipient
Data without Recipient’s prior written approval.

(f) Disclaimer. Notwithstanding anything in this Agreement or the SLAs, but
except as otherwise specified in other agreements between the Parties, DuPont
shall not license, assign, transfer, or otherwise provide access to:
(1) engineering standards, protocols, processes and policies, including without
limitation, engineering guidelines which consist of any “how-to” guidelines for
designing, constructing, maintaining or operating facilities; (2) Safety, Health
and Environmental policies, standards and guidelines; (3) policies, procedures,
methods or configurations for computer systems, networks, environments,
applications and system architecture; or (4) any comparable corporate standards,
policies and procedures created or developed by DuPont.

9.02. General Knowledge.

Subject to all confidentiality restrictions and covenants not to compete between
the Parties, any Party may use General Knowledge resulting from the performance
of each Party’s obligations pursuant to this Agreement. Notwithstanding anything
herein to the contrary, trade secrets shall not constitute General Knowledge.
All General Knowledge is subject to all valid patents, copyrights, mask works
and all other rights relating to or arising out of Intellectual Property.
Nothing in this provision shall give any Party the right to disclose, publish or
disseminate the source of General Knowledge or the financial, statistical or
personal data or business plans of another Party.

ARTICLE 10.

EQUIPMENT

Certain Services to be undertaken by the Provider Parties may require that the
Provider Parties purchase, acquire, provide or otherwise requisition Equipment.
It is understood that such Equipment may be commissioned from its own assets or
acquired from a third party for the sole or partial purpose of this Agreement.
The Recipient Parties agree to use this Provider-supplied Equipment for the
intended and disclosed purpose and in accordance with reasonable operating
standards as the same may be set forth in any manuals, procedures, or rules
provided with or communicated to such Recipient Party. Such Equipment will be
employed or used solely at the location to which it is initially brought into
service under this Agreement. Any Equipment or personal property so provided
shall, at the Provider Parties’ direction, be disposed of or surrendered to the
appropriate Provider Party at the end of the applicable Service Term in good and
working order and at the location at which it was provided or delivered to such
Recipient Party. The Recipient Parties shall be liable to the applicable
Provider Party or to its third party provider for any damage caused by such
Recipient Party, its Group members, employees, contractors or agents to the
Equipment provided by the Provider Party, and shall be responsible for all costs
to repair or replace Equipment used to provide Services during the Service Term;
provided, however, that the Provider Party will not charge the Recipient Party
with respect to any Equipment that is subject to a valid warranty and the
Provider Party is able to repair or replace such Equipment at no cost.

 

27



--------------------------------------------------------------------------------

ARTICLE 11.

FORCE MAJEURE

11.01. Excused Performance.

A Party affected by a Force Majeure shall be excused from its performance of its
obligations under or pursuant to this Agreement if, and to the extent that,
performance of such obligations is delayed, hindered or prevented by such Force
Majeure. For the avoidance of doubt, a Force Majeure affecting a Group member of
such Party or third party supplier of any Service and any failure by such a
Group member or supplier to supply (in whole or in part) any Service for any
other reason shall constitute a Force Majeure hereunder if, and to the extent
and for as long that such event or failure directly prevents, hinders or delays
such Party in the performance of its obligations hereunder. A Force Majeure
shall not apply to the making of any payment due hereunder.

11.02. Notification.

If a Party is affected by Force Majeure, the Lead Party for such Party shall
notify the other Lead Party in writing promptly of the cause and extent of such
non-performance or likely non-performance, the date or likely date of
commencement thereof and the means proposed to be adopted to remedy or abate the
Force Majeure; and the Lead Parties shall without prejudice to the other
provisions of this Article 11 consult with a view to taking such steps as may be
appropriate to mitigate the effects of such Force Majeure.

11.03. Obligations of Excused Party.

The Party subject to Force Majeure shall act as follows:

(a) The Lead Party for the affected Party shall coordinate with the other Lead
Party, shall keep the other Lead Party regularly informed during the course of
the Force Majeure as to when resumption of performance shall or is likely to
occur, and shall use commercially reasonable efforts to remedy or abate the
Force Majeure; provided, however, that nothing in this Agreement shall require a
Lead Party to settle or compromise any strike or labor dispute.

(b) The affected Party shall resume performance within a reasonable time after
(1) termination of the Force Majeure or (2) the Force Majeure has abated to an
extent, that permits resumption of such performance in the affected Party’s sole
discretion.

(c) The Lead Party for the affected Party shall notify the other Lead Party when
the Force Majeure has terminated or abated to an extent, that permits resumption
of performance to occur in the affected Lead Party’s sole discretion.

 

28



--------------------------------------------------------------------------------

11.04. No Liability.

If the Party affected by Force Majeure complies with the provisions of this
Article 11, it and members of its Group shall not be liable for any failure to
perform its obligations under this Agreement arising from such Force Majeure.

11.05. Substitute Services.

Recipient may terminate a Service affected by a Force Majeure to obtain
permanent substitute services (at Recipient’s sole cost) on the later of:
(a) the thirtieth (30th) day after the date on which Recipient notifies Provider
that it intends to exercise its right to obtain permanent substitute Service or
(b) any later date of termination specified in such notice, and only in the
event that such Force Majeure continues through such date. Upon such
termination, the Provider Parties will have no further obligation to provide and
the Recipient Parties shall have no further obligation to accept such Service(s)
and all costs associated with such Service(s) shall cease to accrue.

ARTICLE 12.

MISCELLANEOUS

12.01. Amendments and Modifications.

This Agreement may be amended, modified or supplemented at any time by the
Parties hereto, but only by an instrument in writing signed by all Parties;
provided however, that one or more SLAs may be amended, modified, supplemented
or extended at any time by the Lead Parties and any other Party providing or
receiving Services under such SLAs, but only by an instrument in writing signed
by such Parties. Notwithstanding the foregoing, either Lead Party may change the
addresses, facsimile numbers or email addresses for its Notice or Primary
Coordinator under Section 12.04, for Recipient Group Legal Entities under
Exhibit B, or for its respective Provider Contact or Recipient Contact under an
SLA by giving the other Lead Party at least five (5) days’ written notice of its
new addresses, facsimile numbers or email addresses.

12.02. Assignments; Successors and No Third Party Rights.

Neither Lead Party nor its Group members may assign or otherwise transfer this
Agreement without the consent of the other Lead Party, which consent may be
withheld for any reason or no reason, except that DuPont and its Group members
may, without such consent, assign this Agreement to (a) prior to the Spin Date
to any Person; (b) to any purchaser of all or substantially all of the assets in
the line of business to which this Agreement pertains, or to any successor
corporation that results from reincorporation, merger, consolidation or similar
transaction of such party with or into such purchaser or such corporation, or
(c) any Provider Group member; provided, however, that such transferee shall be
bound by all of the terms and conditions of this Agreement. This Agreement shall
apply to, be binding in all respects upon and inure to the benefit of the
successors and permitted assigns of the parties. Unless otherwise expressly
provided herein, nothing expressed or referred to in this Agreement shall be
construed to give any Person other than the Parties to this Agreement any legal
or equitable right, remedy or claim under or with respect to this Agreement or
any provision of this Agreement. This Agreement and all of its provisions and
conditions are for the sole and exclusive benefit of the parties to this
Agreement and their successors and permitted assigns. Any attempted assignment
in violation of this Section 12.02 shall be void.

 

29



--------------------------------------------------------------------------------

12.03. Entire Agreement.

This Agreement together with the attached Exhibits, Schedules, and SLAs
supersedes all prior agreements between the Parties with respect to its subject
matter and constitutes a complete and exclusive statement of the terms of the
agreement between the Parties with respect to its subject matter.

12.04. Notices.

All notices, consents, waivers, and other communications under this Agreement
must be in writing and shall be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) sent by
facsimile or e-facsimile transmission (with written confirmation of receipt),
(c) when received by the addressee, if sent by a nationally recognized overnight
delivery service (receipt requested), or (d) when sent by electronic mail (with
written confirmation of receipt), in each case to the appropriate addresses set
forth below:

 

If to DuPont:

 

E. I. du Pont de Nemours and Company

Chestnut Run Plaza

974 Centre Road

Wilmington, DE 19805

Attention: General Counsel

Facsimile: (302) 999-5094

 

With a copy to:

Kyle Addison

2406 Latham Ct.

Midlothian, VA 23113

J-Kyle.addison@DuPont.com

If to Chemours:

 

The Chemours Company

1007 Market Street

Wilmington, DE 19899

Attention: General Counsel

 

With a copy to:

Sylvie Gallou

c/o Chemours International Operations Sarl

2 chemin du Pavillon, CH-1218 Le Grand-Saconnex, Geneva, Switzerland

Sylvie.Gallou@dupont.com

12.05. Expenses.

Whether or not the transactions contemplated by this Agreement are consummated,
and except as otherwise expressly set forth herein, all costs and expenses
(including legal fees, accounting fees and filing fees) incurred in connection
with the transactions contemplated by this Agreement shall be paid by the Party
incurring such expenses.

 

30



--------------------------------------------------------------------------------

12.06. Dispute Resolution; Governing Law; Jurisdiction.

(a) Any dispute between the Parties arising out of or relating to this
Agreement, or the interpretation, validity or effectiveness of this Agreement,
or any provision of this Agreement, in the event that the Lead Parties fail to
agree, shall, upon the written request of a Lead Party, be referred to
designated senior management representatives of the Lead Parties for resolution.
Such representatives shall promptly meet and, in good faith, attempt to resolve
the controversy, claim or issues referred to them.

(b) If such representatives do not resolve the dispute within one (1) month
after the dispute is referred to them, the dispute shall be settled by binding
arbitration in accordance with the CPR Rules for Non-Administered Arbitration of
Business Disputes. For disputes in which the amount in controversy is less than
or equal to U.S. $1,000,000, the Lead Parties shall mutually select one
(1) neutral arbitrator who shall be qualified by experience and training to
arbitrate commercial disputes. If the Lead Parties cannot agree on an arbitrator
or if the amount in controversy exceeds U.S. $1,000,000, such dispute shall be
settled by three (3) arbitrators who shall be qualified by experience and
training to arbitrate commercial disputes, of whom each Lead Party involved in
the arbitration shall appoint one (1), and the two (2) appointees shall select
the third (3rd), subject to meeting the qualifications for selection. If the
Lead Parties have difficulty finding suitable arbitrators, the parties may seek
assistance of CPR and its CPR Panels of Distinguished Neutrals. Judgment upon
the award or other remedy rendered by the arbitrators may be entered by any
court having jurisdiction thereof. The place of arbitration shall be in
Wilmington, Delaware. The arbitrators shall apply the substantive law of the
State of Delaware, without regard to its conflicts of laws principles, and their
decision thereon shall be final and binding on the parties. Discovery shall be
allowed in any form agreed to by the Lead Parties, provided, that if the Lead
Parties cannot agree as to a form of discovery (1) all discovery shall be
concluded within four (4) months of service of the notice of arbitration,
(2) each Lead Party shall be limited to no more than ten (10) requests for the
production of any single category of documents, and (3) each Lead Party shall be
limited to two (2) depositions each with a maximum time limit that shall not
exceed four (4) hours. Each Lead Party shall be responsible for and shall pay
for the costs and expenses incurred by such Lead Party and its respective Group
members in connection with any such arbitration; provided, however, that all
filing and arbitrators’ fees shall be borne fifty percent (50%) by Provider and
fifty percent (50%) by Recipient. Each Lead Party does hereby irrevocably
consent to service of process by registered mail, return receipt requested with
respect to any such arbitration in accordance with and at its address set forth
in Section 12.04 (as such address may be updated from time to time in accordance
with the terms of Section 12.04). Any arbitration contemplated by this
Section 12.06 shall be initiated by sending a demand for arbitration by
registered mail, return receipt requested, to the applicable party in accordance
with and at the address set forth in Section 12.04 (as such address may be
updated from time to time in accordance with the terms of Section 12.04) and
such demand letter shall state the amount of relief sought by the party making
the demand.

(c) All Actions and any testimony, documents, communications and materials,
whether written or oral, submitted to or generated by the parties to each other
or to the arbitration panel in connection with this Section 12.06 shall be
deemed to be in furtherance of settlement negotiation and shall be privileged
and confidential, and shielded from production in other Actions except as may be
required by Law.

 

31



--------------------------------------------------------------------------------

(d) This Agreement shall be governed by the substantive laws of the State of
Delaware, without regard to its conflicts of laws principles, and, except as
otherwise provided herein, the State and Federal courts in the City of
Wilmington, Delaware shall have exclusive jurisdiction over any Action seeking
to enforce any provision of, or based upon any right arising out of, this
Agreement. The Parties hereto do hereby irrevocably (1) submit themselves to the
personal jurisdiction of such courts, (2) agree to service of such courts’
process upon them with respect to any such Action, (3) waive any objection to
venue laid therein and (4) consent to service of process by registered mail,
return receipt requested in accordance with and at its address set forth in
Section 12.04 (as such address may be updated from time to time in accordance
with the terms of Section 12.04).

(e) The Parties acknowledge and agree that the foregoing choice of law and forum
provisions are the product of an arm’s-length negotiation between the Parties.

(f) Notwithstanding anything to the contrary in this Section 12.06, either Lead
Party may seek, in the State or Federal courts in the City of Wilmington,
Delaware, interim or provisional injunctive relief (or similar equitable relief)
to maintain the status quo until such time as the designated senior management
representatives of the Lead Parties resolve a dispute referred to them or an
arbitration award or other remedy is entered in connection with such dispute
pursuant to this Section 12.06 and, by doing so, such Lead Party does not waive
any right or remedy available under this Agreement. For the avoidance of doubt,
nothing in this Section 12.06 shall be read, interpreted or deemed to provide
any Party with the right to receive specific performance of any previously
performed Service that did not meet Specifications or otherwise modify,
abrogate, or waive the provisions of Article 6.

12.07. No Implied Waiver; No Jury Trial.

Except as otherwise set forth herein, the rights and remedies of the Parties to
this Agreement are cumulative and not alternative. Neither the failure nor delay
by any Party in exercising any right, power or privilege under this Agreement or
the documents referred to in this Agreement shall operate as a waiver of such
right, power or privilege, and no single or partial exercise of any such right,
power or privilege shall preclude any other or further exercise of such right,
power or privilege or the exercise of any other right, power or privilege. No
waiver or discharge of any Claim or right under this Agreement shall be valid
unless in writing and executed by the Party against whom such change, waiver or
discharge is sought to be enforced, and is signed by the Primary Coordinator of
each of the Parties. Any other attempted discharge or waiver shall have no
effect, regardless of its form. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
ALLOWED UNDER LEGAL REQUIREMENTS, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT.

12.08. Severability.

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement shall remain
in full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree shall remain in full force and effect to
the extent not held invalid or unenforceable.

 

32



--------------------------------------------------------------------------------

12.09. Section Headings; Construction.

The headings of Articles and Sections in this Agreement and the headings in the
Schedules and Exhibits attached hereto are provided for convenience only and
shall not affect its construction or interpretation. With respect to any
reference made in this Agreement to a Section (or Article, clause or preamble),
Exhibit, or Schedule, such reference shall be to the corresponding section (or
article, clause or preamble) of, or the corresponding exhibit or schedule to,
this Agreement. All words used in this Agreement shall be construed to be of
such gender or number as the circumstances require. In this Agreement, with
respect to the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each mean “to but excluding.” Unless otherwise expressly provided,
the words “including”, “include” and “includes” do not limit the preceding words
or terms. Any reference to a specific “day” or to a period of time designated in
“days” shall mean a calendar day or period of calendar days unless the day or
period is expressly designated as being a Business Day or period of Business
Days. The use of “or” is not intended to be exclusive unless expressly indicated
otherwise.

12.10. Counterparts.

This Agreement may be executed in any number of counterparts (including via
facsimile or portable document format (PDF)), each of which shall be deemed an
original, but all of which, when taken together, shall constitute one and the
same instrument.

12.11. Relationship of the Parties.

In all matters relating to this Agreement, the Parties will be acting solely as
independent contractors and will be solely responsible for the acts of their
employees, officers, directors and agents. Employees, agents or contractors of
one Lead Party or its Group members shall not be considered employees, agents or
contractors of the other Party or any of its Group members. The Recipient
Parties shall not have the right, power or authority to create any obligation,
express or implied, on behalf of any Provider Party. The Provider Parties shall
not have the right, power or authority to create any obligation, express or
implied, on behalf of any Recipient Party, except when a Recipient Party
expressly appoints a Provider Party as such Recipient Party’s agent in writing,
and such Provider Party accepts such appointment in writing.

12.12. Conflict.

In the event of a conflict between the terms and conditions of this Agreement
and any SLA, the terms and conditions of this Agreement shall govern, unless
such SLA contains a conflicting term or condition expressly stated in the
relevant section of the applicable SLA, in which case the term or condition of
such SLA shall govern. In the event of a conflict between the provisions of this
Agreement and the provisions of the Separation Agreement, the provisions of this
Agreement shall govern solely with respect to the subject matter hereof. In the
event of a conflict between the terms and conditions of the final English
version of this Agreement and the terms and conditions of any non-English
version of this Agreement, the terms and conditions of the final English version
shall control.

 

33



--------------------------------------------------------------------------------

12.13. Survival of Certain Provisions.

Without prejudice to the survival of the provisions of any other agreements of
the Parties, the Parties expressly agree that the provisions of Article 4
(Confidentiality); Section 5.07 (Effect of Termination); Section 5.08 (Survival
of Payment Obligations); Article 6 (Limitation of Liability and Disclaimer of
Warranties); Article 7 (Indemnification); Article 9 (Information Assets); and
this Article 12 (Miscellaneous) shall survive any termination or expiration of
this Agreement.

12.14. No Public Utility.

It is understood that no Party hereto considers another Party to be a public
utility, and no Party intends by this Agreement to engage in the business of
being a public utility or to enjoy any of the powers and privileges of a public
utility or, by its performance of its obligations hereunder to dedicate to
public or quasi-public use or purpose any of the facilities which it operates,
and each Party agrees that the execution of this Agreement shall not, nor shall
any performance or partial performance, be or ever deemed, asserted or urged by
a Party to be a dedication to public or quasi-public use of any such facilities
of another Party or as subjecting another Party to any jurisdiction or
regulation as a public utility.

12.15. Supply of Services.

The Parties acknowledge and agree that this Agreement is an agreement for the
supply of services and is not an agreement for the sale of goods and shall not
be governed by Article 2 of the Uniform Commercial Code or the United Nations
International Convention for the Sale of Goods or any analogous Legal
Requirement purporting to apply to the sale of goods.

12.16. Compliance with Law.

In performing its obligations, each Party will comply with all federal, state,
and local Law, ordinances, tariffs, and regulations of Governmental Bodies
applicable to such Party.

12.17. Name Changes.

The Parties acknowledge that several members of the Recipient Group are expected
to change their names on or after January 1, 2015. Applicable members of the
Recipient Group are hereby authorized to change their names hereunder by
providing written notice to Provider of such name change(s).

[ Signature page on next page ]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the Effective Time.

 

PROVIDER ENTITIES: E. I. DU PONT DE NEMOURS AND COMPANY

By:

/s/ J Kyle Addison

Printed Name:

J Kyle Addison

Title:

Senior Finance Consultant

DU PONT DE NEMOURS (BELGIUM) BVBA

By:

/s/ Geert Verhaeghe

Printed Name:

Geert Verhaeghe

Title:

Works Director, Country Leader Belgium

DUPONT DE NEMOURS (FRANCE) S.A.S.

By:

/s/ Martin Virot

Printed Name:

Martin Virot

Title:

President

DU PONT DE NEMOURS (DEUTSCHLAND) GMBH

By:

/s/ Marion Weigand, /s/ Christian Beers

Printed Name:

Marion Weigand, Christian Beers

Title:

Managing Director, Managing Director

DU PONT DE NEMOURS ITALIANA S.R.L.

By:

/s/ Luigo Coffano

Printed Name:

Luigo Coffano

Title:

Managing Director

 

35



--------------------------------------------------------------------------------

DU PONT DE NEMOURS (NEDERLAND) B.V.

By:

/s/ Maarten Verburg

Printed Name:

Maarten Verburg

Title:

Director

DUPONT PAKISTAN OPERATIONS (PVT.) LIMITED

By:

/s/ Patrick Schriber

Printed Name:

Patrick Schriber, on behalf of Tauqir Ahmed under Power of Attorney

Title:

 

DUPONT POLAND SP Z.O.O.

By:

/s/ Piotr Gill, /s/ Ewa Bach

Printed Name:

Piotr Gill, Ewa Bach

Title:

Managing Director, Prokurist

DUPONT ROMANIA S.R.L.

By:

/s/ Iosif Vasile

Printed Name:

Isoif Vasile

Title:

Country Manager

DUPONT DE NEMOURS SOUTH AFRICA (PTY) LTD.

By:

/s/ Patrick Schriber

Printed Name:

Patrick Schriber, on behalf of Richard Okine under Power of Attorney

Title:

 

 

36



--------------------------------------------------------------------------------

DUPONT ASTURIAS, S.L.

By:

/s/ Jose Maria Checa Cortes

Printed Name:

Jose Maria Checa Cortes

Title:

Director

DU PONT IBERICA, S.L.

By:

/s/ Jose Maria Checa Cortes

Printed Name:

Jose Maria Checa Cortes

Title:

Director

DUPONT DE NEMOURS INTERNATIONAL SARL

By:

/s/ Patrick Schriber

Printed Name:

Patrick Schriber

Title:

Director

DU PONT PRODUCTS S.A.

By:

/s/ Patrick Schriber

Printed Name:

Patrick Schriber

Title:

General Manager

DUPONT TURKIYE KIMYASAL URUNLER SANAYI VE TICARET ANONIM SIRKETI

By:

/s/ Halide Dagli Aydinlik

Printed Name:

Halide Dagli Aydinlik

Title:

Country Manager

 

37



--------------------------------------------------------------------------------

DU PONT (U.K.) LTD.

By:

/s/ A.P. Gough

Printed Name:

A.P. Gough

Title:

Director

DUPONT S.A. DE C.V.

By:

/s/ Francisco Pinilla

Printed Name:

Francisco Pinilla

Title:

Legal Representative

DANISCO (CHINA) CO. LTD.

By:

/s/ Robin Zhang

Printed Name:

Robin Zhang

Title:

Site Manager

E. I. DU PONT CANADA COMPANY

By:

/s/ Paul Klasios

Printed Name:

Paul Klasios

Title:

Secretary

DU PONT (AUSTRALIA) PTY LTD.

By:

/s/ Heidi Macfadyen

Printed Name:

Heidi Macfadyen

Title:

Director

DU PONT CHINA HOLDING COMPANY LTD.

By:

/s/ Hsiao-Shih Su

Printed Name:

Hsiao-Shih Su

Title:

Legal Representative

 

38



--------------------------------------------------------------------------------

DU PONT CHINA LIMITED

By:

/s/ Siu Koon Kwan

Printed Name:

Siu Koon Kwan

Title:

Director

PT DU PONT AGRICULTURAL PRODUCTS INDONESIA

By:

/s/ Viskanto Adi Prabowo

Printed Name:

Viskanto Adi Prabowo

Title:

Director

DU PONT KABUSHIKI KAISHA

By:

/s/ Yoshiyuki Tanaka

Printed Name:

Yoshiyuki Tanaka

Title:

Representative Director and President

DU PONT (KOREA) INC.

By:

/s/ Heung Sik Park

Printed Name:

Heung Sik Park

Title:

President

DUPONT MALAYSIA SDN BHD

By:

/s/ Ong Ewe Hock

Printed Name:

Ong Ewe Hock

Title:

Managing Director

DU PONT FAR EAST (PHILIPPINES BRANCH)

By:

/s/ Michael J. Foster

Printed Name:

Michael J. Foster

Title:

Director

 

39



--------------------------------------------------------------------------------

DU PONT COMPANY (SINGAPORE) PTE LTD. By:

/s/ Lim Cher Tong

Printed Name:

Lim Cher Tong

Title:

Director

DU PONT TAIWAN LIMITED By:

/s/ Clint Huang

Printed Name:

Clint Huang

Title:

President

DUPONT (THAILAND) LIMITED By:

/s/ Siripom Wattanaphichet, /s/ Nitdiaree Jarutasauee

Printed Name:

Siripom Wattanaphichet, Nitdiaree Jarutasauee

Title:

Directors

DU PONT ARGENTINA S.R.L. By:

/s/ Juan Manuel Vaquer

Printed Name:

Juan Manuel Vaquer

Title:

President

DU PONT DO BRASIL S.A. By:

/s/ Haydee Oliveira Moreira, /s/ Claudia Pohlmann

Printed Name:

Haydee Oliveira Moreira, Claudia Pohlmann

Title:

LAS FS&RE Manager DuPont do Brasil, Directora de Recursos Humanos

 

40



--------------------------------------------------------------------------------

DU PONT DE COLOMBIA, S.A. By:

/s/ Camilo Gutiérrez Cancino

Printed Name:

Camilo Gutiérrez Cancino

Title:

Legal Representative

SEMILLAS PIONEER CHILE LTDA. By:

/s/ Alvaro Izaguirre

Printed Name:

Alvaro Izaguirre

Title:

Legal Representative

 

41



--------------------------------------------------------------------------------

RECIPIENT ENTITIES: THE CHEMOURS COMPANY By:

/s/ Nigel Pond

Printed Name:

Nigel Pond

Title:

Vice President

THE CHEMOURS COMPANY TT, LLC By:

/s/ Nigel Pond

Printed Name:

Nigel Pond

Title:

Vice President

THE CHEMOURS COMPANY (AUSTRALIA) PTY LTD By:

/s/ Ruth Pattison

Printed Name:

Ruth Pattison

Title:

Director

THE CHEMOURS (CHANGSHU) FLUORO TECHNOLOGY CO., LTD By:

/s/ Jiang Li

Printed Name:

Jiang Li

Title:

Legal Representative

THE CHEMOURS CHEMICAL SHANGHAI CO. LTD. By:

/s/ Jiang Li

Printed Name:

Jiang Li

Title:

Legal Representative

 

42



--------------------------------------------------------------------------------

CHEMOURS HONG KONG HOLDING LIMITED By:

/s/ Fung Wai Kong

Printed Name:

Fung Wai Kong

Title:

Director

CHEMOURS KABUSHIKI KAISHA By:

/s/ Kazunori Imai

Printed Name:

Kazunori Imai

Title:

President and Representative Director

CHEMOURS KOREA INC. By:

/s/ Tae Sung Kim

Printed Name:

Tae Sung Kim

Title:

President

THE CHEMOURS MALAYSIA SDN BHD By:

/s/ Gerald Tan

Printed Name:

Gerald Tan

Title:

Country Leader

THE CHEMOURS COMPANY SINGAPORE PTE. LTD. By:

/s/ Lim Cher Tong

Printed Name:

Lim Cher Tong

Title:

Director

 

43



--------------------------------------------------------------------------------

CHEMOURS TITANIUM TECHNOLOGIES (TAIWAN) LTD. By:

/s/ Frank Lin

Printed Name:

Frank Lin

Title:

President

THE CHEMOURS (TAIWAN) COMPANY LIMITED By:

/s/ Y.C. Chen

Printed Name:

Y.C. Chen

Title:

President

THE CHEMOURS (THAILAND) COMPANY LIMITED By:

/s/ Siriporn Wattanaphichet, /s/ Nitcharee Jarutsanee

Printed Name:

Siriporn Wattanaphichet, Nitcharee Jarutsanee

Title:

Director, Director

CHEMOURS BELGIUM BVBA By:

/s/ Bernard Delhaye

Printed Name:

Bernard Delhaye

Title:

Director

CHEMOURS FRANCE SAS By:

/s/ Martin Stephan

Printed Name:

Martin Stephan

Title:

President

 

44



--------------------------------------------------------------------------------

CHEMOURS DEUTSCHLAND GMBH By:

/s/ Peter Friedhelm Wulf

Printed Name:

Peter Friedhelm Wulf

Title:

Managing Director

CHEMOURS ITALY S.R.L. By:

/s/ Diego Negri

Printed Name:

Diego Negri

Title:

Managing Director

CHEMOURS NETHERLANDS BV By:

/s/ Natasja van den Kieboom

Printed Name:

Natasja van den Kieboom

Title:

Director

DORDRECHT ENERGY SUPPLY COMPANY (DESCO) C.V. By:

/s/ P.G. van Uden

Printed Name:

P.G. van Uden

Title:

Director

CHEMOURS SPAIN S.L. By:

/s/ Flavia-Monica Gavrus

Printed Name:

Flavia-Monica Gavrus

Title:

Country Controller

 

45



--------------------------------------------------------------------------------

CHEMOSWED AB By:

/s/ D.S. Mallard

Printed Name:

D.S. Mallard

Title:

Managing Director

CHEMOURS INTERNATIONAL OPERATIONS SÀRL By:

/s/ Jose Luis Badia

Printed Name:

Jose Luis Badia

Title:

Director

CHEMOURS SERVICES SÀRL By:

/s/ Jose Luis Badia

Printed Name:

Jose Luis Badia

Title:

Director

CHEMOURS TR KIMYASAL URUNLER LIMITED SIRKETI By:

/s/ Halide Dagli Aydinlik

Printed Name:

Halide Dagli Aydinlik

Title:

General Manager

ANTEC INTERNATIONAL LTD. By:

/s/ A.P. Gough

Printed Name:

A.P. Gough

Title:

Director

 

46



--------------------------------------------------------------------------------

THE CHEMOURS COMPANY S.R.L. By:

/s/ Juan Manuel Vaquer

Printed Name:

Juan Manuel Vaquer

Title:

President

THE CHEMOURS COMPANY INDÚSTRIA E COMÉRCIO DE PRODUCTOS QUÍMICOS LIMITIDA By:

/s/ Antonio Mori

Printed Name:

Antonio Mori

Title:

Director Presidente

THE CHEMOURS COMPANY CHILE LIMITADA By:

/s/ Alvaro Izaguirre, /s/ Gonzalo Quesada

Printed Name:

Alvaro Izaguirre, Gonzalo Quesada

Title:

Legal Representatives

THE CHEMOURS COMPANY COLOMBIA S.A.S. By:

/s/ Daniel Fernandez

Printed Name:

Daniel Fernandez

Title:

Legal Representative

INITIATIVES/ DE MEXICO. S.A. DE C.V. By:

/s/ Pedro Guillermo Marin Avila

Printed Name:

Pedro Guillermo Marin Avila

Title:

Legal Representative

 

47



--------------------------------------------------------------------------------

THE CHEMOURS COMPANY MEXICANA S. DE R.L. DE C.V. By:

/s/ Pedro Guillermo Marin Avila

Printed Name:

Pedro Guillermo Marin Avila

Title:

Legal Representative

THE CHEMOURS COMPANY MEXICO, S. DE R.L. DE C.V. By:

/s/ Pedro Guillermo Marin Avila

Printed Name:

Pedro Guillermo Marin Avila

Title:

Legal Representative

THE CHEMOURS COMPANY SERVICIOS, S. DE R.L. DE C.V. By:

/s/ Pedro Guillermo Marin Avila

Printed Name:

Pedro Guillermo Marin Avila

Title:

Legal Representative

THE CHEMOURS CANADA COMPANY By:

/s/ Sacha Debleds

Printed Name:

Sacha Debleds

Title:

Strategic Planning and Business Integration Leader

FIRST CHEMICAL TEXAS By:

/s/ James L. Withrow

Printed Name:

James L. Withrow

Title:

Global Business & Market Director

 

48



--------------------------------------------------------------------------------

FIRST CHEMICAL CORP By:

/s/ James. L. Withrow

Printed Name:

James. L. Withrow

Title:

Global Business & Market Director

INTERNATIONAL DIOXIDE By:

/s/ Min Chao

Printed Name:

Min Chao

Title:

President

THE CHEMOURS COMPANY FC, LLC By:

/s/ Nigel Pond

Printed Name:

Nigel Pond

Title:

Vice President

 

49